Exhibit 10.1
$250,000,000 REVOLVING CREDIT FACILITY
CREDIT AGREEMENT
by and among
SUPERIOR WELL SERVICES, INC.
and
THE LENDERS PARTY HERETO
and
CITIZENS BANK OF PENNSYLVANIA, As Administrative Agent
and
RBS Securities Corporation d/b/a/ RBS Greenwich Capital,
As Sole Lead Arranger and Sole Bookrunner
Dated as of September 30, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  1.   CERTAIN DEFINITIONS     1  
 
  1.1   Certain Definitions     1  
 
  1.2   Construction     19  
 
  1.3   Accounting Principles     19  
 
                2.   REVOLVING CREDIT AND SWING LOAN FACILITIES     20  
 
  2.1   Revolving Credit Commitments     20  
 
  2.2   Nature of Lenders’ Obligations with Respect to Revolving Credit Loans  
  20  
 
  2.3   Commitment Fees     21  
 
  2.4   Intentionally Omitted     21  
 
  2.5   Revolving Credit Loan Requests; Swing Loan Requests     21  
 
  2.6   Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans     22  
 
  2.7   Notes     23  
 
  2.8   Use of Proceeds     23  
 
  2.9   Letter of Credit Subfacility     23  
 
  2.10   Reduction of Revolving Credit Commitment     30  
 
  2.11   Increase in Revolving Credit Commitments     30  
 
                3.   INTENTIONALLY OMITTED     32  
 
                4.   INTEREST RATES     32  
 
  4.1   Interest Rate Options     32  
 
  4.2   Interest Periods     33  
 
  4.3   Interest After Default     33  
 
  4.4   LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available     34  
 
  4.5   Selection of Interest Rate Options     35  
 
                5.   PAYMENTS     35  
 
  5.1   Payments     35  
 
  5.2   Pro Rata Treatment of Lenders     36  
 
  5.3   Sharing of Payments by Lenders     36  
 
  5.4   Presumptions by Administrative Agent     37  
 
  5.5   Interest Payment Dates     37  
 
  5.6   Voluntary Prepayments     37  
 
  5.7   Intentionally Omitted     39  
 
  5.8   Increased Costs     39  
 
  5.9   Taxes     40  
 
  5.10   Indemnity     42  
 
  5.11   Settlement Date Procedures     43  

(i)



--------------------------------------------------------------------------------



 



                  6.   REPRESENTATIONS AND WARRANTIES     43  
 
  6.1   Representations and Warranties     43  
 
  6.2   Updates to Schedules     47  
 
                7.   CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT    
48  
 
  7.1   First Loans and Letters of Credit     48  
 
  7.2   Each Loan or Letter of Credit     49  
 
                8.   COVENANTS     49  
 
  8.1   Affirmative Covenants     49  
 
  8.2   Negative Covenants     53  
 
  8.3   Reporting Requirements     59  
 
                9.   DEFAULT     61  
 
  9.1   Events of Default     61  
 
  9.2   Consequences of Event of Default     63  
 
                10.   THE ADMINISTRATIVE AGENT     64  
 
  10.1   Appointment and Authority     64  
 
  10.2   Rights as a Lender     64  
 
  10.3   Exculpatory Provisions     65  
 
  10.4   Reliance by Administrative Agent     66  
 
  10.5   Delegation of Duties     66  
 
  10.6   Resignation of Administrative Agent     66  
 
  10.7   Non-Reliance on Administrative Agent and Other Lenders     67  
 
  10.8   No Other Duties, etc     68  
 
  10.9   Administrative Agent’s Fee     68  
 
  10.10   Authorization to Release Collateral and Guarantors     68  
 
  10.11   No Reliance on Administrative Agent’s Customer Identification Program
    68  
 
                11.   MISCELLANEOUS     68  
 
  11.1   Modifications, Amendments or Waivers     68  
 
  11.2   No Implied Waivers; Cumulative Remedies     69  
 
  11.3   Expenses; Indemnity; Damage Waiver     69  
 
  11.4   Holidays     71  
 
  11.5   Notices; Effectiveness; Electronic Communication     71  
 
  11.6   Severability     72  
 
  11.7   Duration; Survival     72  
 
  11.8   Successors and Assigns     73  
 
  11.9   Confidentiality     76  
 
  11.10   Counterparts; Integration; Effectiveness     77  
 
  11.11   CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL     77  
 
  11.12   USA Patriot Act Notice     78  

(ii)



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES AND EXHIBITS

          SCHEDULES        
 
       
SCHEDULE 1.1(A)
  —   PRICING GRID
SCHEDULE 1.1(B)
  —   COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(E)
  —   EXCLUDED COLLATERAL
SCHEDULE 1.1(P)
  —   PERMITTED LIENS
SCHEDULE 2.9
  —   EXISTING LETTERS OF CREDIT
SCHEDULE 6.1(a)
  —   QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1(b)
  —   SUBSIDIARIES
SCHEDULE 6.1(n)
  —   ENVIRONMENTAL DISCLOSURES
SCHEDULE 7.1(a)
  —   OPINION OF COUNSEL
SCHEDULE 8.1(c)
  —   INSURANCE REQUIREMENTS RELATING TO COLLATERAL
SCHEDULE 8.2(a)
  —   PERMITTED INDEBTEDNESS
SCHEDULE 8.2(d)
  —   EXISTING INVESTMENTS
SCHEDULE 8.2(h)
  —   AFFILIATE TRANSACTION
 
       
EXHIBITS
       
 
       
EXHIBIT 1.1(A)
  —   ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(G)(1)
  —   GUARANTOR JOINDER
EXHIBIT 1.1(G)(2)
  —   GUARANTY AGREEMENT
EXHIBIT 1.1(I)
  —   INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(N)(1)
  —   REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2)
  —   SWING LOAN NOTE
EXHIBIT 1.1(P)(1)
  —   PATENT, TRADEMARK AND COPYRIGHT ASSIGNMENT
EXHIBIT 1.1(P)(2)
  —   PLEDGE AGREEMENT
EXHIBIT 1.1(S)
  —   SECURITY AGREEMENT
EXHIBIT 2.5(a)
  —   LOAN REQUEST
EXHIBIT 2.5(b)
  —   SWING LOAN REQUEST
EXHIBIT 2.11
  —   LENDER JOINDER
EXHIBIT 8.2(f)
  —   ACQUISITION COMPLIANCE CERTIFICATE
EXHIBIT 8.3(c)
  —   QUARTERLY COMPLIANCE CERTIFICATE

(iii)



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as
of September 30, 2008 and is made by and among SUPERIOR WELL SERVICES, INC., a
Delaware corporation (the “Borrower”), EACH OF THE GUARANTORS (as hereinafter
defined), LENDERS (as hereinafter defined), KEYBANK NATIONAL ASSOCIATION and
ROYAL BANK OF CANADA, each it its capacity as Co-Documentation Agent and
CITIZENS BANK OF PENNSYLVANIA, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).
     The Borrower has requested the Lenders to provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$250,000,000. In consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows.
1. CERTAIN DEFINITIONS

  1.1   Certain Definitions.

     In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:
     Adjusted LIBOR Rate means, relative to any LIBOR Rate Loan to be made,
continued or maintained as, or converted into, a LIBOR Rate Loan for any LIBOR
Interest Period, a rate per annum determined by dividing (x) the LIBOR Rate for
such LIBOR Interest Period by (y) a percentage equal to one hundred percent
(100%) minus the LIBOR Reserve Percentage.
     Administrative Agent shall mean Citizens Bank of Pennsylvania, and its
successors and assigns.
     Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].
     Administrative Agent’s Letter shall have the meaning specified in
Section 10.9 [Administrative Agent’s Fee].
     Affiliate as to any Person any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 15% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.
     Alternative Base Rate shall mean the greater of (i) the Prime Rate, or
(ii) the Federal Funds Effective Rate plus 0.50% per annum.

 



--------------------------------------------------------------------------------



 



     Alternative Base Rate Option shall mean the option of the Borrower to have
Loans bear interest at the rate and under the terms set forth in either
Section 4.1(a)(i)(A)[Revolving Credit Alternative Base Rate Option].
     Ancillary Security Documents shall mean all documents, instruments,
environmental reports, agreements, endorsements, policies and certificates
requested by the Administrative Agent and customarily delivered by any property
owner in connection with a mortgage financing. Without limiting the generality
of the foregoing, examples of Ancillary Security Documents would include
insurance policies (other than title insurance) or certificates regarding any
collateral, lien searches, estoppel letters, flood insurance certifications,
environmental audits which shall meet the Administrative Agent’s minimum
requirements for phase I environmental assessments or phase II environmental
assessments, as applicable, opinions of counsel and the like.
     Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).
     Applicable Commitment Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Commitment Fee.”
     Applicable Letter of Credit Fee Rate shall mean the percentage rate per
annum based on the Leverage Ratio then in effect according to the pricing grid
on Schedule 1.1(A) below the heading “Letter of Credit Fee.”
     Applicable Margin shall mean, as applicable:
     (i) the percentage spread to be added to the Alternative Base Rate
applicable to Revolving Credit Loans under the Alternative Base Rate Option
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Revolving Credit Alternative Base Rate
Spread”; or
     (ii) the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”.
     Approved Fund shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
     Assignment and Assumption means an assignment and assumption entered into
by a Lender and an assignee permitted under Section 11.8 [Successors and
Assigns], in substantially the form of Exhibit 1.1(A).

2



--------------------------------------------------------------------------------



 



     Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrower, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrower may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.
     Availability shall mean the Commitments minus the sum of the Revolving
Facility Usage and the outstanding Swing Loans.
     Borrower shall mean Superior Well Services, Inc., a corporation organized
and existing under the laws of the State of Delaware.
     Borrowing Date shall mean, with respect to any Loan, the date for the
making thereof or the renewal or conversion thereof at or to the same or a
different Interest Rate Option, which shall be a Business Day.
     Borrowing Tranche shall mean specified portions of Loans outstanding as
follows: (i) any Loans to which a LIBOR Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same LIBOR Interest Period shall constitute one Borrowing
Tranche, and (ii) all Loans to which an Alternative Base Rate Option applies
shall constitute one Borrowing Tranche.
     Business Day means:
     (i) any day which is neither a Saturday or Sunday nor a legal holiday on
which commercial banks are authorized or required to be closed in New York, New
York; and
     (ii) when such term is used to describe a day on which a borrowing,
payment, prepaying, or repaying is to be made in respect of any LIBOR Rate Loan,
any day which is: (a) neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed in New York City; and
(b) a day on which dealings in US dollars deposits are transacted in the London
interbank market.
     Change in Law shall mean the occurrence, after the date of this Agreement,
of any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body.
     Citizens Bank shall mean Citizens Bank of Pennsylvania, its successors and
assigns.
     Closing Date shall mean the Business Day on which the first Loan shall be
made, which shall be September 30, 2008.
     Code shall mean the Internal Revenue Code of 1986, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import, and the rules and regulations thereunder, as from time to time in
effect.

3



--------------------------------------------------------------------------------



 



     Collateral shall mean the collateral under the (i) Security Agreement
(ii) Pledge Agreement, and (iii) Patent, Trademark and Copyright Assignment and
the term “Collateral” shall not include Excluded Collateral.
     Commitment shall mean as to any Lender of its Revolving Credit Commitment
and, in the case of the Administrative Agent, its Revolving Credit Commitment
and Swing Loan Commitment, and Commitments shall mean the aggregate of the
Revolving Credit Commitments and Swing Loan Commitment of all of the Lenders.
     Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
     Compliance Certificate shall have the meaning specified in Section 8.3(c)
[Certificate of the Borrower].
     Complying Lender shall mean any Lender which is not a Non-Complying Lender.
     Consideration shall mean with respect to any Permitted Acquisition or
purchase of all or substantially all of the assets of Diamondback, the
aggregate, without duplication, of (i) the cash paid by any of the Loan Parties,
directly or indirectly, to the seller in connection therewith, (ii) the
Indebtedness incurred or assumed by any of the Loan Parties, whether in favor of
the seller or otherwise and whether fixed or contingent, (iii) any Guaranty
given or incurred by any Loan Party in connection therewith, and (iv) any other
consideration given or obligation incurred by any of the Loan Parties in
connection therewith.
     Consolidated EBITDA for any period of determination shall mean (i) the sum
of net income, depreciation, amortization, other non-cash charges to net income,
interest expense and income tax expense minus (ii) non-cash credits to net
income, in each case of the Borrower and its Subsidiaries for such period
determined and consolidated in accordance with GAAP; provided, however, that for
the purposes of this definition, with respect to the acquisition of the assets
of Diamondback or any other business acquired by the Loan Parties pursuant to a
Permitted Acquisition pursuant to Section 8.2(f) [Liquidations, Mergers,
Consolidations, Acquisitions], Consolidated EBITDA shall be calculated on a pro
forma basis (in a manner reasonably acceptable to the Administrative Agent) as
if such acquisition or Permitted Acquisition had been consummated at the
beginning of such period.
     Diamondback shall mean Diamondback Holdings, LLC, a Delaware limited
liability company.
     Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of
the United States of America.
     Drawing Date shall have the meaning specified in Section 2.9(c)
[Disbursements, Reimbursement].
     Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or

4



--------------------------------------------------------------------------------



 



relating to: (i) pollution or pollution control; (ii) protection of human health
from exposure to regulated substances; or the environment; (iii) protection of
the environment and/or natural resources; employee safety in the workplace;
(iv) the presence, use, management, generation, manufacture, processing,
extraction, treatment, recycling, refining, reclamation, labeling, packaging,
sale, transport, storage, collection, distribution, disposal or release or
threat of release of regulated substances; (v) the presence of contamination;
(vi) the protection of endangered or threatened species; and (vii) the
protection of environmentally sensitive areas.
     ERISA shall mean the Employee Retirement Income Security Act of 1974, as
the same may be amended or supplemented from time to time, and any successor
statute of similar import, and the rules and regulations thereunder, as from
time to time in effect.
     ERISA Affiliate shall mean, at any time, any trade or business (whether or
not incorporated) under common control with the Borrower and are treated as a
single employer under Section 414 of the Code.
     ERISA Event means (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by
Borrower or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrower or any ERISA Affiliate.
     ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.
     Event of Default shall mean any of the events described in Section 9.1
[Events of Default] and referred to therein as an “Event of Default.”
     Excluded Collateral shall mean any real and personal property contained on
Schedule 1.1(E), as the same may be supplemented from time to time to add other
real and personal property at the sole discretion of the Administrative Agent.
     Excluded Taxes shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes),

5



--------------------------------------------------------------------------------



 



by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 5.9(e) [Taxes —Status of
Lenders], except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 5.9(a) [Taxes — Payment Free of Taxes].
     Executive Order No. 13224 shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been or shall
hereafter be renewed, extended, amended or replaced.
     Existing Credit Agreement shall mean that Credit Agreement by and among the
Loan Parties and Citizens Bank, dated October 18, 2005, as amended.
     Existing Letters of Credit shall have the meaning assigned to that term in
Section 2.9.
     Expiration Date shall mean, with respect to the Commitments, March 31 2013.
     Federal Funds Effective Rate for any day shall mean the rate per annum
(based on a year of 360 days and actual days elapsed and rounded upward to the
nearest 1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
     Fixed Charge Coverage Ratio shall mean the ratio of Consolidated EBITDA
minus Maintenance Capital Expenditures to Fixed Charges.
     Fixed Charges shall mean for any period of determination the sum of
interest expense, income taxes, scheduled principal installments on Indebtedness
(as adjusted for prepayments), payments under capitalized leases and dividends
and distributions made pursuant to Section 8.2(e) [Dividends and Distributions],
in each case of the Borrower and its Subsidiaries for such period determined and
consolidated in accordance with GAAP.
     Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

6



--------------------------------------------------------------------------------



 



     GAAP shall mean generally accepted accounting principles as are in effect
from time to time, subject to the provisions of Section 1.3 [Accounting
Principles], and applied on a consistent basis both as to classification of
items and amounts.
     Guarantor shall mean each of the parties to this Agreement which is
designated as a “Guarantor” on the signature page hereof and each other Person
which joins this Agreement as a Guarantor after the date hereof.
     Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit 1.1(G)(1).
     Guaranty of any Person shall mean any obligation of such Person
guaranteeing or in effect guaranteeing any liability or obligation of any other
Person in any manner, whether directly or indirectly, including any agreement to
indemnify or hold harmless any other Person, any performance bond or other
suretyship arrangement and any other form of assurance against loss, except
endorsement of negotiable or other instruments for deposit or collection in the
ordinary course of business.
     Guaranty Agreement shall mean the Continuing Agreement of Guaranty and
Suretyship in substantially the form of Exhibit 1.1(G)(2) executed and delivered
by each of the Guarantors.
     Hedging Contracts means, interest rate swap agreements, interest rate cap
agreements and interest rate collar agreements, or any other agreements or
arrangements entered into between the Borrower and any Lender and designed to
protect the Borrower against fluctuations in interest rates or currency exchange
rates.
     Hedging Obligations means, with respect to the Borrower, all liabilities of
the Borrower to any Lender under Hedging Contracts.
     Increasing Lender shall have the meaning assigned to that term in
Section 2.11 [Increase in Revolving Credit Commitments].
     Indebtedness shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, currency swap agreement, interest rate
swap, cap, collar or floor agreement or other interest rate management device,
(iv) any other transaction (including forward sale or purchase agreements,
capitalized leases and conditional sales agreements) having the commercial
effect of a borrowing of money entered into by such Person to finance its
operations or capital requirements (but not including trade payables and accrued
expenses incurred in the ordinary course of business which are not represented
by a promissory note or other evidence of indebtedness and which are not more
than ninety (90) days past due), or (v) any Guaranty of Indebtedness for
borrowed money.
     Indemnified Taxes shall mean Taxes other than Excluded Taxes.

7



--------------------------------------------------------------------------------



 



     Indemnitee shall have the meaning specified in Section 11.3(b)
[Indemnification by the Borrower].
     Indemnity shall mean an indemnity agreement in the form and substance
satisfactory to the Administrative Agent relating to possible environmental
liabilities associated with any of the owned or leased real property of the Loan
Parties or their Subsidiaries.
     Information shall mean all information received from the Loan Parties or
any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a non-confidential basis prior to disclosure by the Loan
Parties or any of their Subsidiaries, provided that, in the case of information
received from the Loan Parties or any of their Subsidiaries after the date of
this Agreement, such information is clearly identified at the time of delivery
as confidential.
     Insolvency Proceeding shall mean, with respect to any Person: (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
     Intercompany Subordination Agreement shall mean a Subordination Agreement
among the Loan Parties in the form attached hereto as Exhibit 1.1(I).
     Interest Rate Option shall mean any LIBOR Rate Option or Alternative Base
Rate Option.
     IRS shall mean the Internal Revenue Service.
     Issuing Lender means Citizens Bank, in its individual capacity as issuer of
Letters of Credit hereunder or any other Lender that the Administrative Agent
designates if requested by the Borrower or if otherwise required.
     Joint Venture shall mean a corporation, partnership, limited liability
company or other entities in which any Person other than the Loan Parties and
their Subsidiaries holds, directly or indirectly, an equity interest.
     Law shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award by or settlement agreement with any Official Body.
     Lenders shall mean the financial institutions named on Schedule 1.1(B) or
who enter this agreement via an Assignment and Assumption and their respective
successors and assigns as permitted hereunder, each of which is referred to
herein as a Lender. For the purpose of any Loan Document which provides for the
granting of a security interest or other Lien to the

8



--------------------------------------------------------------------------------



 



Lenders or to the Administrative Agent for the benefit of the Lenders as
security for the Obligations, “Lenders” shall include any Affiliate of a Lender
to which such Obligation is owed.
     Letter of Credit shall have the meaning specified in Section 2.9(a)
[Issuance of Letters of Credit].
     Letter of Credit Borrowing shall have the meaning specified in
Section 2.9(c) [Disbursements, Reimbursement].
     Letter of Credit Fee shall have the meaning specified in Section 2.9(b)
[Letter of Credit Fees].
     Letter of Credit Obligation means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
     Letter of Credit Sublimit shall have the meaning specified in Section 2.9
[Letter of Credit Subfacility].
     Leverage Ratio shall mean, as of the end of any date of determination, the
ratio of (A) consolidated Indebtedness of Borrower and its Subsidiaries on such
date to (B) Consolidated EBITDA (i) for the four fiscal quarters then ending if
such date is a fiscal quarter end or (ii) for the four fiscal quarters most
recently ended if such date is not a fiscal quarter end.
     LIBOR Interest Period means, relative to any LIBOR Rate Loan:
     (i) initially, the period beginning on (and including) the date on which
such LIBOR Rate Loan is made or continued as, or converted into, a LIBOR Rate
Loan pursuant to Section 2.5(a) [Revolving Credit Loan Requests] and ending on
(but excluding) the day which numerically corresponds to such date one, two,
three, six or, if available to all Lenders, twelve months thereafter (or, if
such month has no numerically corresponding day, on the last Business Day of
such month), in each case as the Borrower may select in its notice pursuant to
Section 2.5(a) [Revolving Credit Loan Requests]; and
     (ii) thereafter, each period commencing on the last day of the next
preceding LIBOR Interest Period applicable to such LIBOR Rate Loan and ending
one, two, three, six or, if available to all Lenders, twelve months thereafter,
as selected by the Borrower by irrevocable notice to the Administrative Agent
pursuant to Section 2.5(a) [Revolving Credit Loan Requests] hereof;
     provided, however, that
     (a) LIBOR Interest Periods commencing on the same date for LIBOR Rate Loans
comprising part of the same advance under this agreement shall be of the same
duration;

9



--------------------------------------------------------------------------------



 



     (b) LIBOR Interest Periods for LIBOR Rate Loans in connection with which
the Borrower has or may incur Hedging Obligations with any Lender shall be of
the same duration as the relevant periods set under the applicable Hedging
Contracts;
     (c) if such LIBOR Interest Period would otherwise end on a day which is not
a Business Day, such LIBOR Interest Period shall end on the next following
Business Day unless such day falls in the next calendar month, in which case
such LIBOR Interest Period shall end on the first preceding Business Day;
     (d) no LIBOR Interest Period may end later than the termination of this
agreement.
     Such LIBOR Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower is
requesting new Loans, or (ii) the date of renewal of or conversion to the LIBOR
Rate Option if the Borrower is renewing or converting to the LIBOR Rate Option
applicable to outstanding Loans. Notwithstanding the second sentence hereof: (A)
any LIBOR Interest Period which would otherwise end on a date which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such LIBOR Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select, convert to or renew an LIBOR Interest Period for any portion of the
Loans that would end after the Expiration Date.
     LIBOR Rate means, relative to any LIBOR Interest Period, the offered rate
for deposits of U.S. Dollars in an amount approximately equal to the amount of
the requested LIBOR Rate Loan for a term coextensive with the designated LIBOR
Interest Period which the British Bankers’ Association fixes as its LIBOR rate
as of 11:00 a.m. London time on the day which is two Business Days prior to the
beginning of such LIBOR Interest Period. If such day is not a Business Day, the
LIBOR Rate shall be determined on the next preceding day which is a Business
Day. If for any reason the Administrative Agent cannot determine such offered
rate by the British Bankers’ Association, the Administrative Agent may, in its
discretion, select a replacement index based on the arithmetic mean of the
quotations, if any, of the interbank offered rate by first class banks in London
or New York for deposits in comparable amounts and maturities.
     LIBOR Rate Loan shall mean any Loan that bears interest under the LIBOR
Rate Option.
     LIBOR Rate Option shall mean shall mean the option of the Borrower to have
Loans bear interest at the rate and under the terms set forth in
Section 4.1(a)(i)(B) [Revolving Credit LIBOR Rate Option].
     LIBOR Reserve Percentage means, relative to any day of any LIBOR Interest
Period, the maximum aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board of Governors of the Federal Reserve System
(the “Board”) or other governmental authority having jurisdiction with respect
thereto as issued from time to time and then applicable to assets or liabilities
consisting of “Eurocurrency

10



--------------------------------------------------------------------------------



 



Liabilities”, as currently defined in Regulation D of the Board, having a term
approximately equal or comparable to such LIBOR Interest Period.
     Lien shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).
     Loan Documents shall mean this Agreement, the Administrative Agent’s
Letter, the Guaranty Agreement, the Intercompany Subordination Agreement, the
Notes, the Patent, Trademark and Copyright Assignment, the Pledge Agreement, the
Security Agreement, and any other instruments, certificates or documents
including Hedging Contracts) delivered in connection herewith or therewith.
     Loan Parties shall mean the Borrower and the Guarantors.
     Loan Request shall have the meaning specified in Section 2.5 [Revolving
Credit Loan Requests; Swing Loan Requests].
     Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan and Swing Loan.
     Maintenance Capital Expenditures shall mean an amount equal to $10,000,000
plus a cumulative amount equal to three percent (3%) of the acquisition value of
equipment acquired during each fiscal quarter commencing with the fiscal quarter
ending December 31, 2008.
     Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could reasonably be expected to be material and adverse
to the business, properties, assets, financial condition, results of operations
or prospects of the Loan Parties taken as a whole, (c) impairs materially or
could reasonably be expected to impair materially the ability of the Loan
Parties taken as a whole to duly and punctually pay or perform its Indebtedness,
or (d) impairs materially or could reasonably be expected to impair materially
the ability of the Administrative Agent or any of the Lenders, to the extent
permitted, to enforce their legal remedies pursuant to this Agreement or any
other Loan Document.
     Month, with respect to a LIBOR Interest Period under the LIBOR Rate Option,
shall mean the interval between the days in consecutive calendar months
numerically corresponding to the first day of such LIBOR Interest Period. If any
LIBOR Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such LIBOR Interest Period
is to end, the final month of such LIBOR Interest Period shall be deemed to end
on the last Business Day of such final month.

11



--------------------------------------------------------------------------------



 



     Mortgage shall mean any mortgage or deed of trust in form and substance
satisfactory to the Administrative Agent executed by a Loan Party and delivered
to the Administrative Agent for the benefit of the Lenders, pursuant to
Section 8.1(j) of this Agreement.
     Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
     New Lender shall have the meaning assigned to that term in Section 2.11
[Increase in Revolving Credit Commitments].
     Non-Complying Lender shall mean any Lender which has failed to fund any
Loan which it is required to fund, or pay any other amount which it is required
to pay to the Administrative Agent or any other Lender, within one day of the
due date therefor.
     Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].
     Non-Perfected Collateral shall mean any individual titled vehicle or
equipment having an acquisition value less than $100,000 on the Closing Date or
the date of acquisition by such Loan Party.
     Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(N)(1) evidencing the Revolving Credit Loans and in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loan.
     Notices shall have the meaning specified in Section 11.5 [Notices;
Effectiveness; Electronic Communication].
     Obligation shall mean any obligation or liability of any of the Loan
Parties, howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due,
under or in connection with (i) this Agreement, the Notes, the Letters of
Credit, the Administrative Agent’s Letter or any other Loan Document whether to
the Administrative Agent, any of the Lenders or their Affiliates or other
persons provided for under such Loan Documents, (ii) any Hedging Contract and
(iii) any Other Lender Provided Financial Service Product.
     Official Body shall mean the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     Other Lender Provided Financial Service Product shall mean agreements or
other arrangements under which any Lender or Affiliate of a Lender provides any
of the following products or services to any of the Loan Parties: (a) credit
cards, (b) credit card processing

12



--------------------------------------------------------------------------------



 



services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, (f) cash
management, including controlled disbursement, accounts or services, or
(g) foreign currency exchange.
     Other Taxes shall mean all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     Participant has the meaning specified in Section 11.8(d) [Participations].
     Participation Advance shall have the meaning specified in Section 2.9(c)
[Disbursements, Reimbursement].
     Patent, Trademark and Copyright Assignment shall mean the Patent, Trademark
and Copyright Collateral Assignment in substantially the form of
Exhibit 1.1(P)(1) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
     Payment Date shall mean the last day of each March, June, September and
December after the date hereof and on the Expiration Date or upon acceleration
of the Notes.
     Payment In Full shall mean payment in full in cash of the Loans and other
Obligations hereunder, termination of the Commitments and expiration or
termination of all Letters of Credit.
     PBGC shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any successor.
     Pension Plan means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any times
during the immediately preceding five plan years.
     Permitted Acquisitions shall have the meaning assigned to such term in
Section 8.2(f) [Liquidations, Mergers, Consolidations, Acquisitions].
     Permitted Investments shall mean:
     (i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
     (ii) commercial paper maturing in 180 days or less rated not lower than
A-1, by Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date
of acquisition;
     (iii) demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s on the date of acquisition; and

13



--------------------------------------------------------------------------------



 



     (iv) money market or mutual funds whose investments are limited to those
types of investments described in clauses (i)-(iii) above.
     Permitted Liens shall mean:
     (i) Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
     (ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;
     (iii) Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease payments that are not yet due and payable or in default;
     (iv) Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;
     (v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
     (vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations including Other Lender Provided Financial Services Obligations and
Hedging Obligations;
     (vii) Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under capital and operating leases permitted hereunder securing
obligations of such Loan Party or Subsidiary to the lessor under such leases;
     (viii) Liens issued in connection with Section 8.2(a)(vii);
     (ix) Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P),or any other Lien that may arise in connection with a Permitted
Refinancing;
     (x) Purchase Money Security Interests; provided that the aggregate amount
of loans, capital leases and deferred payments secured by such Purchase Money
Security Interests shall not exceed $10,000,000 (excluding for the purpose of
this computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P));
     (xi) Liens arising solely by virtue of any statutory or common law
provision relating to the Administrative Agent’s liens, rights of set-off or
similar rights and remedies as to deposit

14



--------------------------------------------------------------------------------



 



accounts or other funds maintained with a creditor depository institution;
provided that (A) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Loan Parties in
excess of those set forth by regulations promulgated by the Board of Governors
of the Federal Reserve System, and (B) such deposit account is not intended by
the Loan Parties to provide collateral to the depository institution;
     (xii) Precautionary Liens filed by any lessor under any operating leases
not prohibited under this Agreement; and
     (xiii) The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment has not been entered and such judgment
continues unsatisfied and is not discharged within thirty (30) days after entry,
and in either case they do not affect the Collateral or, in the aggregate,
materially impair the ability of any Loan Party to perform its Obligations
hereunder or under the other Loan Documents:
     (1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
     (2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
     (3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or
other statutory nonconsensual Liens; or
     (4) Liens resulting from final judgments or orders described in
Section 9.1(f) [Final Judgments or Orders].
     Permitted Refinancing shall mean the refinancing, extension or renewal of
any existing Indebtedness that is set forth on Schedule 8.2(a) so long as such
refinancing does not (i) increase the principal amount of such Indebtedness;
(ii) increase the secured amount of such Indebtedness; (iii) include any
additional assets as collateral for such Indebtedness; and (iv) does not
otherwise provide for any other significant change to the terms of such
Indebtedness.
     Person shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.
     Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA

15



--------------------------------------------------------------------------------



 



Group or (ii) has at any time within the preceding five years been maintained by
any entity which was at such time a member of the ERISA Group for employees of
any entity which was at such time a member of the ERISA Group.
     Pledge Agreement shall mean the Pledge Agreement in substantially the form
of Exhibit 1.1(P)(2) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
     Potential Default shall mean any event or condition which with notice or
passage of time, or both, would constitute an Event of Default.
     Prime Rate shall mean a rate per annum equal to the rate of interest
announced by Administrative Agent from time to time as its “Prime Rate.” Any
change in the Prime Rate shall be effective immediately from and after such
change in the Prime Rate. Interest accruing by reference to the Prime Rate shall
be calculated the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. The Borrower acknowledges that the Administrative Agent may
make loans to its customers above, at or below the Prime Rate.
     Prime Rate Loan means any loan for the period(s) when the rate of interest
applicable to such Loan is calculated by reference to the Prime Rate.
     Principal Office shall mean the main office designated as such in writing
by the Administrative Agent.
     Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests; provided however that the Lenders
acknowledge that the security interest granted to Lenders by the Loan Parties on
the Non-Perfected Collateral shall not be perfected.
     Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans or capital leases to any Loan Party or Subsidiary of a
Loan Party or deferred payments by such Loan Party or Subsidiary for the
purchase of such tangible personal property.
     Ratable Share shall mean the proportion that a Lender’s Commitment
(excluding the Swing Loan Commitment) bears to the Commitments (excluding the
Swing Loan Commitment) of all of the Lenders. If the Commitments have terminated
or expired, the Ratable Shares shall be determined based upon the Commitments
(excluding the Swing Loan Commitment) most recently in effect, giving effect to
any assignments.
     Reimbursement Obligation shall have the meaning specified in Section 2.9(c)
[Disbursements, Reimbursement].
     Related Parties shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

16



--------------------------------------------------------------------------------



 



     Relief Proceeding shall mean any proceeding seeking a decree or order for
relief in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary
or involuntary case under any applicable bankruptcy, insolvency, reorganization
or other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
     Required Lenders shall mean
     (i) if there are no Loans, Reimbursement Obligations or Letter of Credit
Borrowings outstanding, Complying Lenders whose Commitments (excluding the Swing
Loan Commitments) aggregate at least 51% of the Commitments (excluding the Swing
Loan Commitments) of all of the Complying Lenders, or
     (ii) if there are Loans, Reimbursement Obligations, or Letter of Credit
Borrowings outstanding, any group of Complying Lenders if the sum of the Loans
(excluding the Swing Loans), Reimbursement Obligations and Letter of Credit
Borrowings of such Lenders then outstanding aggregates at least 51% of the total
principal amount of all of the Loans (excluding the Swing Loans), Reimbursement
Obligations and Letter of Credit Borrowings of all of the Complying Lenders then
outstanding.
     Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
     Revolving Credit Commitment shall mean, as to any Lender at any time, the
amount initially set forth opposite its name on Schedule 1.1(B) in the column
labeled “ Commitment” as such Commitment is thereafter assigned or modified and
Revolving Credit Commitments shall mean the aggregate Commitments of all of the
Lenders.
     Revolving Credit Loans shall mean collectively and Revolving Credit Loan
shall mean separately all Revolving Credit Loans or any Revolving Credit Loan
made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 [Revolving Credit Commitments] or 2.9.3 [Disbursements,
Reimbursement].
     Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans and the Letter of Credit Obligations.
     Security Agreement shall mean the Security Agreement in substantially the
form of Exhibit 1.1(S) executed and delivered by each of the Loan Parties to the
Administrative Agent for the benefit of the Lenders.
     Security Documents shall mean the Security Agreement, the Pledge Agreement
and all other documents, instruments, and agreements sufficient to provide the
Administrative Agent for the benefit of the Lenders with a first priority
perfected Lien, subject only to Permitted Liens, on the Collateral; provided
however that the Lenders acknowledge that the security interest granted to
Lenders by the Loan Parties on the Non-Perfected Collateral shall not be
perfected.

17



--------------------------------------------------------------------------------



 



     Settlement Date shall mean such day upon which the Administrative Agent
elects to effect settlement pursuant to Section 5.11 [Settlement Date
Procedures].
     Solvent shall mean, with respect to any Person on a particular date, that
on such date (i) the fair value of the property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
     Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division
of The McGraw-Hill Companies, Inc.
     Statements shall have the meaning specified in Section 6.1(f)(i)
[Historical Statements].
     Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
50% or more of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.
     Subsidiary Equity Interests shall have the meaning specified in
Section 6.1(b) [Subsidiaries and Owners; Investment Companies].
     Swing Loan Commitment shall mean Citizens Bank’s commitment to make Swing
Loans to the Borrower pursuant to Section 2.1(b) [Swing Loan Commitment] hereof
in an aggregate principal amount up to $15,000,000.
     Swing Loan Note shall mean the Swing Loan Note of the Borrower in the form
of Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
     Swing Loan Request shall mean a request for Swing Loans made in accordance
with Section 2.5(b) [Swing Loan Requests] hereof.

18



--------------------------------------------------------------------------------



 



     Swing Loans shall mean collectively and Swing Loan shall mean separately
all Swing Loans or any Swing Loan made by Citizens Bank to the Borrower pursuant
to Section 2.1(b) [Swing Loan Commitment] hereof.
     Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.
     USA Patriot Act shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

  1.2   Construction.

     Unless the context of this Agreement otherwise clearly requires, the
following rules of construction shall apply to this Agreement and each of the
other Loan Documents: (a) references to the plural include the singular, the
plural, the part and the whole and the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;
(b) the words “hereof”, “herein”, “hereunder”, “hereto” and similar terms in
this Agreement or any other Loan Document refer to this Agreement or such other
Loan Document as a whole; (c) article, section, subsection, clause, schedule and
exhibit references are to this Agreement or other Loan Document, as the case may
be, unless otherwise specified; (d) reference to any Person includes such
Person’s successors and assigns; (e) reference to any agreement, including this
Agreement and any other Loan Document together with the schedules and exhibits
hereto or thereto, document or instrument means such agreement, document or
instrument as amended, modified, replaced, substituted for, superseded or
restated; (f) relative to the determination of any period of time, “from” means
“from and including”, “to” means “to but excluding” and “through” means “through
and including”; (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(h) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (i) unless otherwise specified, all references herein to
times of day shall be references to Eastern Standard Time.

  1.3   Accounting Principles.

     Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however, that all accounting terms
used in Section 8.2 [Negative Covenants] (and all defined terms used in the
definition of any accounting term used in Section 8.2 [Negative Covenants] shall
have the meaning given to such terms (and defined terms) under GAAP as in effect
on the date hereof applied on a basis consistent with those used in preparing
Statements referred to in Section 6.1(f)(i) [Historical Statements]. In the
event of any change after the date hereof in GAAP, and if such change would
affect the computation of any of the financial covenants set forth in
Section 8.2 [Negative Covenants], then

19



--------------------------------------------------------------------------------



 



the parties hereto agree to endeavor, in good faith, to agree upon an amendment
to this Agreement that would adjust such financial covenants in a manner that
would preserve the original intent thereof, but would allow compliance therewith
to be determined in accordance with the Borrower’s financial statements at that
time, provided that, until so amended such financial covenants shall continue to
be computed in accordance with GAAP prior to such change therein.
2. REVOLVING CREDIT AND SWING LOAN FACILITIES

  2.1   Revolving Credit Commitments.

     (a) Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrower at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to such Loan: (i) the aggregate amount of Loans from
such Lender shall not exceed such Lender’s Revolving Credit Commitment minus
such Lender’s Ratable Share of the Letter of Credit Obligations and (ii) the
Revolving Facility Usage plus the outstanding Swing Loans shall not exceed the
Revolving Credit Commitments. Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrower may borrow, repay and
reborrow pursuant to this Section 2.1.
     (b) Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, Citizens Bank may,
at its option, cancelable at any time for any reason whatsoever, make swing
loans (the “Swing Loans”) to the Borrower at any time or from time to time after
the date hereof to, but not including, the Expiration Date, in an aggregate
principal amount up to but not in excess of $15,000,000 (the “Swing Loan
Commitment”), provided that the aggregate principal amount of Citizens Bank’s
Swing Loans and the Revolving Credit Loans of all the Lenders at any one time
outstanding shall not exceed the Revolving Credit Commitments of all the
Lenders. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1(b).

  2.2   Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.

     Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
Letter of Credit Obligations. The obligations of each Lender hereunder are
several. The failure of any Lender to perform its obligations hereunder shall
not affect the Obligations of the Borrower to any other party nor shall any
other party be liable for the failure of such Lender to perform its obligations
hereunder. The Lenders shall have no obligation to make Revolving Credit Loans
hereunder on or after the Expiration Date.

20



--------------------------------------------------------------------------------



 



  2.3   Commitment Fees.

     Accruing from the date hereof until the Expiration Date, the Borrower
agrees to pay to the Administrative Agent for the account of each Lender
according to its Ratable Share, a nonrefundable commitment fee (the “Commitment
Fee”) equal to the Applicable Commitment Fee Rate (computed on the basis of a
year of 360 days, as the case may be, and actual days elapsed) times the average
daily difference between the amount of (i) the Revolving Credit Commitments (for
purposes of this computation, Citizens Bank’s Swing Loans shall be deemed to be
borrowed amounts under its Revolving Credit Commitment) and the (ii) the
Revolving Facility Usage. All Commitment Fees shall be payable in arrears on
each Payment Date.

  2.4   Intentionally Omitted.

  2.5   Revolving Credit Loan Requests; Swing Loan Requests.

     (a) Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrower may from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 4.2
[Interest Periods], by delivering to the Administrative Agent, not later than
10:00 a.m.: (i) at least three (3) Business Days prior to the proposed Borrowing
Date with respect to the making of Revolving Credit Loans to which the LIBOR
Rate Option applies or the conversion to or the renewal of the LIBOR Rate Option
for any Loans; and (ii) the same Business Day to either the proposed Borrowing
Date with respect to the making of a Revolving Credit Loan to which the
Alternative Base Rate Option applies or the last day of the preceding LIBOR
Interest Period with respect to the conversion to the Alternative Base Rate
Option for any Loan, of a duly completed request therefor substantially in the
form of Exhibit 2.5(a) or a request by telephone immediately confirmed in
writing by hand delivered letter, email, pdf or facsimile or telex in such form
(each, a “Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify the aggregate amount of the proposed Loans
comprising each Borrowing Tranche, and, if applicable, the LIBOR Interest
Period, which amounts shall be in integral multiples of $1,000,000 and not less
than $3,000,000 for each Borrowing Tranche under the LIBOR Rate Option and not
less than the lesser of $3,000,000 or the maximum amount available for Borrowing
Tranches under the Alternative Base Rate Option.
     (b) Swing Loan Requests. Except as otherwise provided herein, the Borrower
may from time to time prior to the Expiration Date request Citizens Bank to make
Swing Loans by delivery to Citizens Bank not later than 1:00 o’clock p.m. New
York City time on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5(b) hereto or a request by
telephone immediately confirmed in writing by letter, facsimile or telex (each,
a “Swing Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Swing Loan Request
shall be irrevocable and shall specify the proposed Borrowing Date and the
principal amount of such Swing Loan, which shall be not less than $1,000,000;
provided however, such amount may be less if such Swing Loan is provided via
Citizen Bank’s automated cash sweep service.

21



--------------------------------------------------------------------------------



 



  2.6   Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

     (a) Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrower and the
apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 2:00 p.m., on the applicable Borrowing
Date; provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.6(b) [Presumptions by the Administrative
Agent].
     (b) Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Loan that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.6(a) [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Loans under the Alternative Base Rate
Option. If such Lender pays its share of the applicable Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan. Any payment by the Borrower shall be without prejudice to any claim the
Borrower may have against a Lender that shall have failed to make such payment
to the Administrative Agent.
     (c) Making Swing Loans. So long as Citizens Bank elects to make Swing
Loans, Citizens Bank shall, after receipt by it of a Swing Loan Request pursuant
to Section 2.5(b) [Swing Loan Requests], fund such Swing Loan to the Borrower in
U.S. Dollars and immediately available funds at the Principal Office on the
Borrowing Date.
     (d) Repayment of Revolving Credit Loans. The Borrower shall repay the
Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

22



--------------------------------------------------------------------------------



 



     (e) Borrowings to Repay Swing Loans. Citizens Bank may, at its option,
exercisable at any time for any reason whatsoever, demand repayment of the Swing
Loans, and each Lender shall make a Revolving Credit Loan in an amount equal to
such Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if Citizens Bank so requests, accrued interest thereon,
provided that no Lender shall be obligated in any event to make Revolving Credit
Loans in excess of its Revolving Credit Commitment. Revolving Credit Loans made
pursuant to the preceding sentence shall bear interest at the Alternative Base
Rate Option and shall be deemed to have been properly requested in accordance
with Section 2.5(a) [Revolving Credit Loan Requests] without regard to any of
the requirements of that provision. Citizens Bank shall provide notice to the
Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.6(e)
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans (whether or not
the conditions specified in Section 2.5(a) [Revolving Credit Loan Requests] are
then satisfied) by the time Citizens Bank so requests, which shall not be
earlier than 3:00 p.m. New York City time on the Business Day next after the
date the Lenders receive such notice from Citizens Bank.

  2.7   Notes.

     The Obligation of the Borrower to repay the aggregate unpaid principal
amount of the Revolving Credit Loans and Swing Loans made to it by each Lender,
together with interest thereon, may, if requested, be evidenced by a revolving
credit Note and a swing Note, dated the Closing Date payable to the order of
such Lender in a face amount equal to the Revolving Credit Commitment and Swing
Loan Commitment, as applicable, of such Lender.

  2.8   Use of Proceeds.

     The proceeds of the Loans shall be used for working capital and general
corporate purposes including: (a) refinancing the Borrower’s Existing Credit
Agreement and (b) financing Permitted Acquisitions and the acquisition of all or
substantially all of the assets of Diamondback.

  2.9   Letter of Credit Subfacility.

     (a) Issuance of Letters of Credit. On the Closing Date, the outstanding
Letters of Credit previously issued by Citizens Bank under the Existing Credit
Agreement that are set forth on Schedule 2.9 (the “Existing Letters of Credit”)
will automatically, without any action on the part of any Person, be deemed to
be Letters of Credit issued hereunder for the account of the Borrower for all
purposes of this Agreement and the other Loan Documents. In addition, Borrower
may at any time prior to the Expiration Date request the issuance of a standby
or trade letter of credit (each a “Letter of Credit”) on behalf of itself or
another Loan Party, or the amendment or extension of an existing Letter of
Credit, by delivering or having such other Loan Party deliver to the Issuing
Lender (with a copy to the Administrative Agent) a completed application and
agreement for letters of credit, or request for such amendment or extension, as
applicable, in such form as the Issuing Lender may specify from time to time by
no later than 10:00 a.m. at least three (3) Business Days, or such shorter
period as may be agreed to by the Issuing Lender, in advance of the proposed
date of issuance. Promptly after receipt of any letter

23



--------------------------------------------------------------------------------



 



of credit application, the Issuing Lender shall confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit application and if not, such Issuing Lender will
provide Administrative Agent with a copy thereof. Unless the Issuing Lender has
received notice from any lender, Administrative Agent or any Loan party, at
least one day prior to the requested date of issuance, amendment or extension of
the applicable Letter of Credit, that one or more applicable conditions in
Section 7 [Conditions of Lending and Issuance of Letters of Credit] is not
satisfied, then, subject to the terms and conditions hereof and in reliance on
the agreements of the other Lenders set forth in this Section 2.9, the Issuing
Lender or any of the Issuing Lender’s Affiliates will issue a Letter of Credit
or agree to such amendment or extension, provided that each Letter of Credit
shall (i) have a maximum maturity of twelve (12) months from the date of
issuance, and (ii) in no event expire later than three (3) Business Days prior
to the Expiration Date and provided further that in no event shall (A) the
Letter of Credit Obligations exceed, at any one time, $25,000,000 (the “Letter
of Credit Sublimit”) or (B) the Revolving Facility Usage exceed, at any one
time, the Revolving Credit Commitments. Each request by the Borrower for the
issuance, amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with the preceding
sentence and with Section 7 [Conditions of Lending and Issuance of Letters of
Credit] after giving effect to the requested issuance, amendment or extension of
such Letter of Credit. Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to the beneficiary thereof, the applicable
Issuing Lender will also deliver to Borrower and Administrative Agent a true and
complete copy of such Letter of Credit or amendment.
     (b) Letter of Credit Fees. The Borrower shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the “Letter of Credit Fee”)
equal to the Applicable Letter of Credit Fee Rate as in effect from time to
time, and (ii) to the Issuing Lender for its own account a fronting fee equal to
1/8% per annum (in each case computed on the basis of a year of 360 days and
actual days elapsed), which fees shall be computed on the daily average Letter
of Credit Obligations and shall be payable quarterly in arrears on each Payment
Date following issuance of each Letter of Credit. The Borrower shall also pay to
the Issuing Lender for the Issuing Lender’s sole account the Issuing Lender’s
then in effect customary fees and administrative expenses payable with respect
to the Letters of Credit as the Issuing Lender may generally charge or incur
from time to time in connection with the issuance, maintenance, amendment (if
any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.
     (c) Disbursements, Reimbursement. Immediately upon the Issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit (including the Existing Letters of Credit) and each
drawing thereunder in an amount equal to such Lender’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.
     (i) In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrower and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
the Issuing Lender shall

24



--------------------------------------------------------------------------------



 



sometimes be referred to as a “Reimbursement Obligation”) the Issuing Lender
prior to 12:00 noon, Pittsburgh time on each date that an amount is paid by the
Issuing Lender under any Letter of Credit (each such date, a “Drawing Date”) by
paying to the Administrative Agent for the account of the Issuing Lender an
amount equal to the amount so paid by the Issuing Lender. In the event the
Borrower fails to reimburse the Issuing Lender (through the Administrative
Agent) for the full amount of any drawing under any Letter of Credit by 12:00
noon, Pittsburgh time, on the Drawing Date, the Administrative Agent will
promptly notify each Lender thereof, and the Borrower shall be deemed to have
requested that Revolving Credit Loans be made by the Lenders under the
Alternative Base Rate Option to be disbursed on the Drawing Date under such
Letter of Credit, subject to the amount of the unutilized portion of the
Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Additional Loan] other than any notice requirements. Any
notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.9(c)(i) may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.
     (ii) Each Lender shall upon any notice pursuant to Section 2.9(c)(i) make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.9(c) [Disbursement; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Alternative Base Rate Option to the Borrower in
that amount. If any Lender so notified fails to make available to the
Administrative Agent for the account of the Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m., Pittsburgh
time on the Drawing Date, then interest shall accrue on such Lender’s obligation
to make such payment, from the Drawing Date to the date on which such Lender
makes such payment (A) at a rate per annum equal to the Federal Funds Effective
Rate during the first three (3) days following the Drawing Date and (B) at a
rate per annum equal to the rate applicable to Loans under the Revolving Credit
Alternative Base Rate Option on and after the fourth day following the Drawing
Date. The Administrative Agent and the Issuing Lender will promptly give notice
(as described in section (i) above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this section (ii).
     (iii) With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Alternative Base Rate Option to the Borrower in
whole or in part as contemplated by Section 2.9(c)(i), because of the Borrower’s
failure to satisfy the conditions set forth in Section 7.2 [Each Additional
Loan] other than any notice requirements, or for any other reason, the Borrower
shall be deemed to have incurred from the Issuing Lender a borrowing (each a
“Letter of Credit Borrowing”) in the amount of such drawing. Such Letter of
Credit Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the rate per annum applicable to the Revolving Credit
Loans under the Alternative Base Rate Option. Each Lender’s payment to the
Administrative Agent for the account of the Issuing Lender pursuant

25



--------------------------------------------------------------------------------



 



under this Section 2.9(c) shall be deemed to be a payment in respect of its
participation in such Letter of Credit Borrowing (each a “Participation
Advance”) from such Lender in satisfaction of its participation obligation under
this Section 2.9(c).
     (d) Repayment of Participation Advances.
     (i) Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrower
(A) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (B) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
     (ii) If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.
     (e) Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
     (f) Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
     (g) Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or

26



--------------------------------------------------------------------------------



 



Participation Advances, as contemplated by Section 2.9(c) [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:
     (i) any set-off, counterclaim, recoupment, defense or other right which
such Lender may have against the Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
     (ii) the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests], 2.6 [Making Revolving Credit Loans] or 7.2 [Each Additional Loan] or
as otherwise set forth in this Agreement for the making of a Revolving Credit
Loan, it being acknowledged that such conditions are not required for the making
of a Letter of Credit Borrowing and the obligation of the Lenders to make
Participation Advances under Section 2.9(c) [Disbursements, Reimbursement];
     (iii) any lack of validity or enforceability of any Letter of Credit;
     (iv) any claim of breach of warranty that might be made by any Loan Party
or any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
     (v) the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
     (vi) payment by the Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

27



--------------------------------------------------------------------------------



 



     (vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
     (viii) any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
     (ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
     (x) any breach of this Agreement or any other Loan Document by any party
thereto;
     (xi) the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;
     (xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
     (xiii) the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and
     (xiv) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
     (h) Indemnity. The Borrower hereby agrees to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses, costs, charges and
expenses (including reasonable fees, expenses and disbursements of counsel and
allocated costs of internal counsel) which the Issuing Lender or any of its
Affiliates may incur or be subject to as a consequence, direct or indirect, of
the issuance of any Letter of Credit, other than as a result of (i) the gross
negligence or willful misconduct of the Issuing Lender as determined by a final
non-appealable judgment of a court of competent jurisdiction or (ii) the
wrongful dishonor by the Issuing Lender or any of Issuing Lender’s Affiliates of
a proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority.
     (i) Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be

28



--------------------------------------------------------------------------------



 



responsible for any of the following, including any losses or damages to any
Loan Party or other Person or property relating therefrom: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the
Issuing Lender or its Affiliates shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or the its Affiliates, as applicable, including any act or omission of
any governmental authority, and none of the above shall affect or impair, or
prevent the vesting of, any of the Issuing Lender’s or its Affiliates rights or
powers hereunder. Nothing in the preceding sentence shall relieve the Issuing
Lender from liability for the Issuing Lender’s gross negligence or willful
misconduct in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall the Issuing Lender or its
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
     Without limiting the generality of the foregoing, the Issuing Lender and
each of its Affiliates (A) may rely on any oral or other communication believed
in good faith by the Issuing Lender or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (B) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (C) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (D) may honor any
drawing that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (E) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (F) may settle or adjust any claim
or demand made on the Issuing Lender or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that

29



--------------------------------------------------------------------------------



 



is the subject of such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.
     In furtherance and extension and not in limitation of the specific
provisions set forth above and subject to such limitations, any action taken or
omitted by the Issuing Lender or its Affiliates under or in connection with the
Letters of Credit issued by it or any documents and certificates delivered
thereunder, if taken or omitted in good faith, shall not put the Issuing Lender
or its Affiliates under any resulting liability to the Borrower or any Lender.
     (j) Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrower a schedule of the Letters of Credit issued by it, in form and substance
satisfactory to Administrative Agent, showing the date of issuance of each
Letter of Credit, the account party, the original face amount (if any), and the
expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

  2.10   Reduction of Revolving Credit Commitment.

     The Borrower shall have the right at any time after the Closing Date upon
five (5) days’ prior written notice to the Administrative Agent to permanently
reduce (ratably among the Lenders in proportion to their Ratable Shares) the
Revolving Credit Commitments, in a minimum amount of $3,000,000 and whole
multiples of $1,000,000, or to terminate completely the Revolving Credit
Commitments, without penalty or premium except as hereinafter set forth;
provided that any such reduction or termination shall be accompanied by
prepayment of the Notes, together with outstanding Commitment Fees, and the full
amount of interest accrued on the principal sum to be prepaid (and all amounts
referred to in Section 5.10 [Indemnity] hereof) to the extent necessary to cause
the aggregate Revolving Facility Usage after giving effect to such prepayments
to be equal to or less than the Revolving Credit Commitments as so reduced or
terminated. Any notice to reduce the Revolving Credit Commitments under this
Section 2.10 shall be irrevocable.

  2.11   Increase in Revolving Credit Commitments.

     (a) Increasing Lenders and New Lenders. The Borrower may request that
(1) the current Lenders increase their Revolving Credit Commitments (any current
Lender which elects to increase its Revolving Credit Commitment shall be
referred to as an “Increasing Lender”) or (2) one or more new lenders (each a
“New Lender”) join this Agreement and provide a Revolving Credit Commitment
hereunder, subject to the following terms and conditions:
     (i) No Obligation to Increase. No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.
     (ii) Defaults. There shall exist no Events of Default or Potential Default
on the effective date of such increase after giving effect to such increase.

30



--------------------------------------------------------------------------------



 



     (iii) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed $325,000,000.
     (iv) Minimum Revolving Credit Commitments. After giving effect to such
increase, the aggregate amount of the Revolving Credit Commitments provided by
the Lenders shall increase by no less than $25,000,000 and the amount of the
Revolving Credit Commitments provided by each of the New Lenders and each of the
Increasing Lenders shall be at least $5,000,000.
     (v) Resolutions; Opinion. The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.
     (vi) Notes. The Borrower shall execute and deliver (1) to each Increasing
Lender who so requests a replacement revolving credit Note reflecting the new
amount of such Increasing Lender’s Revolving Credit Commitment after giving
effect to the increase (and any prior Note issued to such Increasing Lender
shall be deemed to be terminated) and (2) to each New Lender who so requests a
revolving credit Note reflecting the amount of such New Lender’s Revolving
Credit Commitment.
     (vii) Approval of New Lenders. Any New Lender shall be subject to the
approval of the Administrative Agent.
     (viii) Increasing Lenders. Each Increasing Lender shall confirm its
agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrower and delivered to the Administrative Agent at least five
(5) days before the effective date of such increase.
     (ix) New Lenders—Joinder. Each New Lender shall execute a lender joinder in
substantially the form of Exhibit 2.11 pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such lender joinder.
     (b) Treatment of Outstanding Loans and Letters of Credit.
     (i) Repayment of Outstanding Loans; Borrowing of New Loans. On the
effective date of such increase, the Borrower shall repay all Loans then
outstanding, subject to the Borrower’s indemnity obligations under Section 5.10
[Indemnity]; provided that it may borrow new Loans with a Borrowing Date on such
date. Each of the Lenders shall participate in any new Loans made on or after
such date in accordance with their respective Ratable Shares after giving effect
to the increase in Revolving Credit Commitments contemplated by this
Section 2.11.

31



--------------------------------------------------------------------------------



 



     (ii) Outstanding Letters of Credit. Repayment of Outstanding Loans;
Borrowing of New Loans. On the effective date of such increase, each Increasing
Lender and each New Lender (A) will be deemed to have purchased a participation
in each then outstanding Letter of Credit equal to its Ratable Share of such
Letter of Credit and the participation of each other Lender in such Letter of
Credit shall be adjusted accordingly and (B) will acquire, (and will pay to the
Administrative Agent, for the account of each Lender, in immediately available
funds, an amount equal to) its Ratable Share of all outstanding Participation
Advances.
3. INTENTIONALLY OMITTED
4. INTEREST RATES

  4.1   Interest Rate Options.

     The Borrower shall pay interest in respect of the outstanding unpaid
principal amount of the Loans as selected by it from the Alternative Base Rate
Option or LIBOR Rate Option set forth below applicable to the Loans, it being
understood that, subject to the provisions of this Agreement, the Borrower may
select different Interest Rate Options and different LIBOR Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than six (6) Borrowing Tranches in
the aggregate among all of the Loans and provided further that if an Event of
Default or Potential Default exits and is continuing, the Borrower may not
request, convert to, or renew the LIBOR Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the LIBOR Rate Option shall be converted immediately to the
Alternative Base Rate Option, subject to the obligation of the Borrower to pay
any indemnity under Section 5.10 [Indemnity] in connection with such conversion.
If at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate.
     (a) Revolving Credit Interest Rate Options; Swing Line Interest Rate.
     (i) Revolving Credit Interest Rates. The Borrower shall have the right to
select from the following Interest Rate Options applicable to the Revolving
Credit Loans:
     (A) Revolving Credit Alternative Base Rate Option. A fluctuating rate per
annum (computed on (1) the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed if the Alternative Base Rate is based on the Prime
Rate or (2) the basis of a year of 360 days and actual days elapsed if the
Alternative Base Rate is based on the Federal Funds Effective Rate) equal to the
Alternative Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Alternative Base Rate; or

32



--------------------------------------------------------------------------------



 



     (B) Revolving Credit LIBOR Rate Option: A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate
plus the Applicable Margin.
     (ii) Swing Loan Interest Rate. The Swing Loans shall bear interest at a
fluctuating rate per annum (computed on the basis of a year of 360 days and
actual days elapsed) equal to the Alternative Base Rate as in effect from time
to time.
     (b) Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

  4.2   Interest Periods.

     At any time when the Borrower shall select, convert to or renew a LIBOR
Rate Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such LIBOR Rate Option by
delivering a Loan Request. The notice shall specify an LIBOR Interest Period
during which such Interest Rate Option shall apply. Notwithstanding the
preceding sentence, the following provisions shall apply to any selection of,
renewal of, or conversion to a LIBOR Rate Option:
     (a) Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of $1,000,000 and not less than
$3,000,000; and
     (b) Renewals. In the case of the renewal of a LIBOR Rate Option at the end
of an LIBOR Interest Period, the first day of the new LIBOR Interest Period
shall be the last day of the preceding LIBOR Interest Period, without
duplication in payment of interest for such day.

  4.3   Interest After Default.

     To the extent permitted by Law, upon the occurrence of an Event of Default
and until such time such Event of Default shall have been cured or waived;
provided, however, the Administrative Agent shall provide notice to the Borrower
of its intent to charge such increased interest but such increased interest
shall be retroactively applied to the date of the Event of Default:
     (a) Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.9(b)
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall bear interest otherwise payable under the Alternative Base Rate Option
plus an additional 2.0% per annum;
     (b) Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Revolving Credit Alternative Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is paid in full; and

33



--------------------------------------------------------------------------------



 



     (c) Acknowledgment. The Borrower acknowledges that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrower on each Payment
Date.

  4.4   LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

     (a) Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Administrative Agent shall have determined that:
     (i) adequate and reasonable means do not exist for ascertaining such LIBOR
Rate, or
     (ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4(c)
[Administrative Agent’s and Lender’s Rights].
     (b) Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:
     (i) the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
     (ii) such LIBOR Rate Option will not adequately and fairly reflect the cost
to such Lender of the establishment or maintenance of any such Loan, or
     (iii) after making all reasonable efforts, deposits of the relevant amount
in Dollars for the relevant LIBOR Interest Period for a Loan, or to banks
generally, to which a LIBOR Rate Option applies, respectively, are not available
to such Lender with respect to such Loan, or to banks generally, in the
interbank eurodollar market,
     then the Administrative Agent shall have the rights specified in
Section 4.4(c) [Administrative Agent’s and Lender’s Rights].
     (c) Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4(a) [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4(b) [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (i) the

34



--------------------------------------------------------------------------------



 



Lenders, in the case of such notice given by the Administrative Agent, or
(ii) such Lender, in the case of such notice given by such Lender, to allow the
Borrower to select, convert to or renew a LIBOR Rate Option shall be suspended
until the Administrative Agent shall have later notified the Borrower, or such
Lender shall have later notified the Administrative Agent, of the Administrative
Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Administrative Agent makes a determination under Section 4.4(a)
[Unascertainable] and the Borrower has previously notified the Administrative
Agent of its selection of, conversion to or renewal of a LIBOR Rate Option and
such Interest Rate Option has not yet gone into effect, such notification shall
be deemed to provide for selection of, conversion to or renewal of the
Alternative Base Rate Option otherwise available with respect to such Loans. If
any Lender notifies the Administrative Agent of a determination under
Section 4.4(b) [Illegality; Increased Costs; Deposits Not Available], the
Borrower shall, subject to the Borrower’s indemnification Obligations under
Section 5.10 [Indemnity], as to any Loan of the Lender to which a LIBOR Rate
Option applies, on the date specified in such notice either convert such Loan to
the Alternative Base Rate Option otherwise available with respect to such Loan
or prepay such Loan in accordance with Section 5.6 [Voluntary Prepayments].
Absent due notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Alternative Base Rate Option otherwise
available with respect to such Loan upon such specified date.

  4.5   Selection of Interest Rate Options.

     If the Borrower fails to select a new LIBOR Interest Period to apply to any
Borrowing Tranche of Loans under the LIBOR Rate Option at the expiration of an
existing LIBOR Interest Period applicable to such Borrowing Tranche in
accordance with the provisions of Section 4.2 [Interest Periods], the Borrower
shall be deemed to have converted such Borrowing Tranche to the Revolving Credit
Alternative Base Rate Option, as applicable, commencing upon the last day of the
existing LIBOR Interest Period.
5. PAYMENTS

  5.1   Payments.

     All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Facility Fees, Letter of Credit Fees, Administrative Agent’s
Fee or other fees or amounts due from the Borrower hereunder shall be payable
prior to 11:00 a.m. on the date when due without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived by the Borrower,
and without set-off, counterclaim or other deduction of any nature, and an
action therefor shall immediately accrue. Such payments shall be made to the
Administrative Agent at the Principal Office for the account of Citizens Bank
with respect to the Swing Loans and for the ratable accounts of the Lenders with
respect to the Revolving Credit Loans in U.S. Dollars and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 11:00 a.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders the Federal Funds Effective Rate with respect to the amount of
such payments for each day held by the Administrative Agent and not

35



--------------------------------------------------------------------------------



 



distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an “account stated.”

  5.2   Pro Rata Treatment of Lenders.

     Each borrowing shall be allocated to each Lender according to its Ratable
Share, and each selection of, conversion to or renewal of any Interest Rate
Option and each payment or prepayment by the Borrower with respect to principal,
interest, Commitment Fees, Facility Fees, Letter of Credit Fees, or other fees
(except for the Administrative Agent’s Fee) or amounts due from the Borrower
hereunder to the Lenders with respect to the Loans, shall (except as provided in
Section 4.4(c) [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Sections 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6(b)
[Replacement of a Lender] or 5.8 [Increased Costs; Indemnity]) be made in
proportion to the applicable Loans outstanding from each Lender and, if no such
Loans are then outstanding, in proportion to the Ratable Share of each Lender.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrower of principal, interest, fees or other amounts from the Borrower
with respect to Swing Loans shall be made by or to Citizens Bank according to
Section 2.6(e) [Borrowings to Repay Swing Loans].

  5.3   Sharing of Payments by Lenders.

     If any Lender shall, by exercising any right of setoff, counterclaim or
banker’s lien, by receipt of voluntary payment, by realization upon security, or
by any other non-pro rata source, obtain payment in respect of any principal of
or interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its Ratable
Share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
     (ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

36



--------------------------------------------------------------------------------



 



Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

  5.4   Presumptions by Administrative Agent.

     Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

  5.5   Interest Payment Dates.

     Interest on Loans to which the Alternative Base Rate Option applies shall
be due and payable in arrears on each Payment Date. Interest on Loans to which
the LIBOR Rate Option applies shall be due and payable on the last day of each
LIBOR Interest Period for those Loans and, if such LIBOR Interest Period is
longer than three (3) Months, also on the 90th, 180th and 270th day, as
applicable, of such LIBOR Interest Period. Interest on the principal amount of
each Loan or other monetary Obligation shall be due and payable each Payment
Date (whether on the stated Expiration Date, upon acceleration or otherwise).

  5.6   Voluntary Prepayments.

     (a) Right to Prepay. The Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6(b) [Replacement of a Lender] below, in
Section 5.8 [Increased Costs; Indemnity] and Section 5.10 [Indemnity]). Whenever
the Borrower desires to prepay any part of the Loans, it shall provide a
prepayment notice to the Administrative Agent by 1:00 p.m. at least one
(1) Business Day prior to the date of prepayment of the Revolving Credit Loans,
New York time, on the date of prepayment of Swing Loans, setting forth the
following information:
     (x) the date, which shall be a Business Day, on which the proposed
prepayment is to be made;
     (y) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans; and

37



--------------------------------------------------------------------------------



 



     (z) the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Facility Usage or (ii) $3,000,000, and in integral
multiples of $1,000,000.
     All prepayment notices shall be irrevocable. The principal amount of the
Loans for which a prepayment notice is given, together with interest on such
principal amount except with respect to Loans to which the Alternative Base Rate
Option applies, shall be due and payable on the date specified in such
prepayment notice as the date on which the proposed prepayment is to be made.
Except as provided in Section 4.4(c) [Administrative Agent’s and Lender’s
Rights], if the Borrower prepays a Loan but fails to specify the applicable
Borrowing Tranche which the Borrower is prepaying, the prepayment shall be
applied first to Loans to which the Alternative Base Rate Option applies, then
to Loans to which the LIBOR Rate Option applies. Any prepayment hereunder shall
be subject to the Borrower’s Obligation to indemnify the Lenders under
Section 5.10 [Indemnity].
     (b) Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrower to pay any additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.9 [Taxes], (iii) is a Non-Complying Lender or otherwise,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in
Section 11.1 [Modifications, Amendments or Waivers] then in any such event the
Borrower may, at its sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
     (A) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.8 [Successors and Assigns];
     (B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);
     (C) in the case of any such assignment resulting from a claim for
compensation under Section 5.8(a) [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and
     (D) such assignment does not conflict with applicable Law.

38



--------------------------------------------------------------------------------



 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

  5.7   Intentionally Omitted.     5.8   Increased Costs.

     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
     (ii) subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Loan under the LIBOR Rate Option made
by it, or change the basis of taxation of payments to such Lender or the Issuing
Lender in respect thereof (except for Indemnified Taxes or Other Taxes covered
by Section 5.9 [Taxes] and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or
     (iii) impose on any Lender, the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or Loan
under the LIBOR Rate Option made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan under the LIBOR Rate Option (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender or the Issuing
Lender and delivery to Borrower of a detailed calculation of such cost, the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
     (b) Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Lender, to a level below that which such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of

39



--------------------------------------------------------------------------------



 



such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in
Sections 5.8(a) [Increased Costs Generally] or 5.8(b) [Capital Requirements] and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

  5.9   Taxes.

     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Official Body in accordance with applicable Law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of Section 5.9(a) [Payments Free of Taxes] above, the Borrower shall timely pay
any Other Taxes to the relevant Official Body in accordance with applicable Law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may

40



--------------------------------------------------------------------------------



 



be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.
     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Official Body, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the Law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding.
Notwithstanding the submission of a such documentation claiming a reduced rate
of or exemption from U.S. withholding tax, the Administrative Agent shall be
entitled to withhold United States federal income taxes at the full 30%
withholding rate if in its reasonable judgment it is required to do so under the
due diligence requirements imposed upon a withholding agent under § 1.1441-7(b)
of the United States Income Tax Regulations. Further, the Administrative Agent
is indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under § 1441 of the Internal Revenue Code. In addition, any Lender,
if requested by the Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States of America, any
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
     (i) duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party,
     (ii) duly completed copies of IRS Form W-8ECI,

41



--------------------------------------------------------------------------------



 



     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of IRS Form W-8BEN, or
     (iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

  5.10   Indemnity.

     In addition to the compensation or payments required by Section 5.8
[Increased Costs]or Section 5.9 [Taxes], the Borrower shall indemnify each
Lender against all liabilities, losses or expenses (including loss of margin,
any loss or expense incurred in liquidating or employing deposits from third
parties and any loss or expense incurred in connection with funds acquired by a
Lender to fund or maintain Loans subject to a LIBOR Rate Option) which such
Lender sustains or incurs as a consequence of any:
     (a) payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding LIBOR
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
     (b) attempt by the Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments], or
     (c) default by the Borrower in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrower to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
     If any Lender sustains or incurs any such loss or expense, it shall from
time to time notify the Borrower of the amount determined in good faith by such
Lender (which determination may include such assumptions, allocations of costs
and expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

42



--------------------------------------------------------------------------------



 



  5.11   Settlement Date Procedures.

     In order to minimize the transfer of funds between the Lenders and the
Administrative Agent, the Borrower may borrow, repay and reborrow Swing Loans
and Citizens Bank may make Swing Loans as provided in Section 2.1(b) [Swing Loan
Commitment] hereof during the period between Settlement Dates. Not later than
11:00 a.m., New York time on each Settlement Date, the Administrative Agent
shall notify each Lender of its Ratable Share of the total of the Revolving
Credit Loans and the Swing Loans (each a “Required Share”). Prior to 2:00 p.m.,
Pittsburgh time, on such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and may at its option effect settlement on any other Business Day. These
settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 5.11 shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1(b) [Swing Loan Commitment]. The
Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender’s
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the borrower to the Administrative Agent
with respect to the Revolving Credit Loans.
6. REPRESENTATIONS AND WARRANTIES

  6.1   Representations and Warranties.

     The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Lenders as follows:
     (a) Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 6.1(a) and in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary if failure to be licensed
or qualified in such jurisdiction could be expected to result in a Material
Adverse Change, (iv) has full power to enter into, execute, deliver and carry
out this Agreement and the other Loan Documents to which it is a party, to incur
the Indebtedness contemplated by the Loan Documents and to perform its
Obligations under the Loan Documents to which it is a party, and all such
actions have been duly authorized by all necessary proceedings on its part,
(v) is in compliance in all material respects with all applicable Laws (other
than Environmental Laws which are specifically addressed in Section 6.1(n)
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be

43



--------------------------------------------------------------------------------



 



doing business except where the failure to do so would not constitute a Material
Adverse Change, and (vi) has good and marketable title to or valid leasehold
interest in all properties, assets and other rights which it purports to own or
lease or which are reflected as owned or leased on its books and records, free
and clear of all Liens and encumbrances except Permitted Liens. No Event of
Default or Potential Default exists or is continuing.
     (b) Subsidiaries and Owners; Investment Companies. Schedule 6.1(b) states
(i) the name of each of the Borrower’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”), (ii) the name of each holder of
an equity interest in the Borrower, the amount, percentage and type of such
equity interest (the “Borrower Equity Interests”), and (iii) any options,
warrants or other rights outstanding to purchase any such equity interests
referred to in clause (i) or (iii) (collectively the “Equity Interests”). The
Borrower and each Subsidiary of the Borrower has good and marketable title to
all of the Subsidiary Equity Interests it purports to own, free and clear in
each case of any Lien (other than pursuant to the Pledge Agreement) and all such
Subsidiary Equity Interests been validly issued, fully paid and nonassessable.
None of the Loan Parties or Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.”
     (c) Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms.
     (d) No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which could result in a Material Adverse
Change. No consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents.
     (e) Litigation. There are no actions, suits, proceedings or investigations
pending or, to the knowledge of any Loan Party, threatened against such Loan
Party or any Subsidiary of

44



--------------------------------------------------------------------------------



 



such Loan Party at law or in equity before any Official Body which individually
or in the aggregate may result in any Material Adverse Change. None of the Loan
Parties or any Subsidiaries of any Loan Party is in violation of any order,
writ, injunction or any decree of any Official Body which may result in any
Material Adverse Change.
     (f) Financial Statements.
     (i) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the three (3) fiscal years ended December 31, 2007. In
addition, the Borrower has delivered to the Administrative Agent copies of its
unaudited consolidated interim financial statements for the fiscal year to date
and as of the end of the fiscal quarter ended June 30, 2008 (all such annual and
interim statements being collectively referred to as the “Statements”). The
Statements were compiled from the books and records maintained by the Borrower’s
management, are correct and complete in all material respects and fairly
represent the consolidated financial condition of the Borrower and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied, subject (in the case of the interim statements) to normal
year-end audit adjustments.
     (ii) Accuracy of Financial Statements. Neither the Borrower nor any
Subsidiary of the Borrower has any material liabilities, contingent or
otherwise, or forward or long-term commitments that are not disclosed in the
Statements or in the notes thereto, and except as disclosed therein there are no
unrealized or anticipated losses from any commitments of the Borrower or any
Subsidiary of the Borrower which may cause a Material Adverse Change. Since
December 31, 2007, no Material Adverse Change has occurred.
     (g) Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.
     (h) Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading; provided that,
with respect to any projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the

45



--------------------------------------------------------------------------------



 



time. There is no fact known to any Loan Party which materially adversely
affects the business, property, assets, financial condition, results of
operations or prospects of any Loan Party or Subsidiary of any Loan Party which
has not been set forth in this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Administrative Agent
and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby; provided that, with respect to any projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
     (i) Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all material taxes, fees, assessments and other governmental charges
which have or may become due pursuant to said returns or to assessments
received, except to the extent that such taxes, fees, assessments and other
charges are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made.
     (j) Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others.
     (k) Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Patent,
Trademark and Copyright Assignment, the Pledge Agreement, the Security Agreement
delivered pursuant to Section 8.1(j) hereof constitute and will continue to
constitute first priority perfected Liens subject only to Permitted Liens;
provided however that the Lenders acknowledge that the security interest granted
to Lenders by the Loan Parties on the Non-Perfected Collateral shall not be
perfected and provided further that the Loan Parties shall cause the
Administrative Agent’s lien to be noted on all vehicle titles (other than those
vehicles that constitute Non-Perfected Collateral) and shall cause such vehicle
titles to be delivered to the Administrative Agent within 120 days of the
Closing Date, which date may be extended by the Administrative Agent, such
extension not unreasonably to be denied if Borrower is diligently seeking to
achieve such registration and in compliance with Administrative Agent’s requests
in connection therewith. All filing fees and other expenses in connection with
the perfection of such Liens have been or will be paid by the Borrower.
     (l) Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

46



--------------------------------------------------------------------------------



 



     (m) ERISA Compliance.
     (i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of Borrower, nothing has occurred which would prevent, or cause the
loss of, such qualification. Borrower and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
     (ii) No ERISA Event has occurred or is reasonably expected to occur; (A) no
Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined in
accordance with the assumptions used for funding the Pension Plan for the
applicable plan year); (B) neither Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (C) neither Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (D) neither Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA.
     (n) Environmental Matters. Each Loan Party is and, to the knowledge of each
respective Loan Party and each of its Subsidiaries is and has been in compliance
with applicable Environmental Laws except (i) where any non-compliance could not
result in a Material Adverse Change and the costs associated with any such
non-compliance is less than $50,000 and (ii) as disclosed on Schedule 6.1(n);
provided that such matters so disclosed on Schedule 6.1(n) could not in the
aggregate result in a Material Adverse Change.
     (o) Solvency. The Borrower is Solvent. After giving effect to the
transactions contemplated by the Loan Documents, including all Indebtedness
incurred thereby, the Liens granted by the Borrower in connection therewith and
the payment of all fees related thereto, the Borrower will be Solvent,
determined as of the Closing Date.

  6.2   Updates to Schedules.

     Should any of the information or disclosures provided on any of the
Schedules attached hereto become outdated or incorrect in any material respect,
the Borrower shall promptly provide the Administrative Agent in writing with
such revisions or updates to such Schedule as may be necessary or appropriate to
update or correct same; provided, however, that no Schedule shall be deemed to
have been amended, modified or superseded by any such correction or update, nor
shall any breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Lenders,

47



--------------------------------------------------------------------------------



 



in their sole and absolute discretion, shall have accepted in writing such
revisions or updates to such Schedule.
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
     The obligation of each Lender to make Loans and of the Issuing Lender to
issue Letters of Credit hereunder is subject to the performance by each of the
Loan Parties of its Obligations to be performed hereunder at or prior to the
making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:

  7.1   First Loans and Letters of Credit.

     (a) Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:
     (i) A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that the Loan Parties are in compliance
with each of their representations, warranties, covenants and conditions
hereunder and no Event of Default or Potential Default exists and no Material
Adverse Change has occurred since the date of the last audited financial
statements of the Borrower delivered to the Administrative Agent;
     (ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties, certifying as appropriate as
to: (A) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (B) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (C) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business;
     (iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral;
     (iv) A written opinion of counsel for the Loan Parties, dated the Closing
Date and as to the matters set forth in Schedule 7.1(a);
     (v) Evidence that adequate insurance, including flood insurance if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured, mortgagee and lender loss payable special
endorsements attached thereto in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent as
additional insured, mortgagee and lender loss payee;
     (vi) A duly completed Compliance Certificate as of the last day of the
fiscal quarter of Borrower most recently ended prior to the Closing Date, signed
by an

48



--------------------------------------------------------------------------------



 



Authorized Officer of Borrower, demonstrating pro forma compliance with the
financial covenants contained in this Agreement;
     (vii) All material consents required to effectuate the transactions
contemplated hereby;
     (viii) Evidence that the Existing Credit Agreement has been terminated, and
all outstanding obligations thereunder have been paid and all Liens securing
such obligations and commitments have been released;
     (ix) A Lien search in acceptable scope and with acceptable results for each
Loan Party;
     (x) Evidence of casualty and liability insurances for each of the Loan
Parties, together with mortgagee, lender loss payee and additional insured
endorsement in favor of the Lenders, all of which shall be acceptable to the
Administrative Agent;
     (xi) The Chief Financial Officer of the Borrower shall have delivered a
certificate in form and substance satisfactory to the Administrative Agent as to
the capital adequacy and solvency of the Borrower and its Subsidiaries after
giving effect to the transactions contemplated hereby;
     (xii) Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.
     (b) Payment of Fees. The Borrower shall have paid all fees payable on or
before the Closing Date.

  7.2   Each Loan or Letter of Credit.

     At the time of making any Loans or issuing any Letters of Credit and after
giving effect to the proposed extensions of credit: the representations,
warranties and covenants of the Loan Parties shall then be true and no Event of
Default or Potential Default shall have occurred and be continuing; the making
of the Loans or issuance of such Letter of Credit shall not contravene any Law
applicable to any Loan Party or Subsidiary of any Loan Party or any of the
Lenders; and the Borrower shall have delivered to the Administrative Agent a
duly executed and completed Loan Request or to the Issuing Lender an application
for a Letter of Credit, as the case may be.
8. COVENANTS
     The Loan Parties, jointly and severally, covenant and agree that until
Payment in Full, the Loan Parties shall comply at all times with the following
covenants:

  8.1   Affirmative Covenants.

     (a) Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which

49



--------------------------------------------------------------------------------



 



its ownership or lease of property or the nature of its business makes such
license or qualification necessary, except (i) as otherwise expressly permitted
in Section 8.2(f) [Liquidations, Mergers, Etc.] or (ii) where failure to
maintain such qualification or license would not result in a Material Adverse
Change.
     (b) Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.
     (c) Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. The Loan Parties shall comply with the covenants and
provide the endorsement set forth on Schedule 8.1(c) relating to property and
related insurance policies covering the Collateral.
     (d) Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.
     (e) Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection. In the event any Lender desires to conduct an audit of any Loan
Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.
     (f) Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the

50



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary of the Borrower, and in which full, true and correct
entries shall be made in all material respects of all its dealings and business
and financial affairs.
     (g) Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1(g) if any failure to comply with any Law
would not in the aggregate constitute a Material Adverse Change. The Loan
Parties will use the Letters of Credit and the proceeds of the Loans only in
accordance with Section 2.8 [Use of Proceeds] and as permitted by applicable
Law.
     (h) Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent’s Lien on and
Prior Security Interest in the Collateral and all other real and personal
property of the Loan Parties whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens,
provided however that the Lenders acknowledge that the security interest granted
to Lenders by the Loan Parties on the Non-Perfected Collateral shall not be
perfected, and shall do such other acts and things as the Administrative Agent
in its sole discretion may deem necessary or advisable from time to time in
order to preserve, perfect and protect the Liens granted under the Loan
Documents and to exercise and enforce its rights and remedies thereunder with
respect to the Collateral, including, upon the request of the Administrative
Agent, delivering executed landlord waivers to the Administrative Agent, in form
and substance satisfactory to Administrative Agent in its sole discretion, for
any of the Loan Party’s real property that is leased.
     (i) Anti-Terrorism Laws. None of the Loan Parties is or shall be: (i) a
Person with whom any Lender is restricted from doing business under Executive
Order No. 13224 or any other Anti-Terrorism Law, (ii) engaged in any business
involved in making or receiving any contribution of funds, goods or services to
or for the benefit of such a Person or in any transaction that evades or avoids,
or has the purpose of evading or avoiding, the prohibitions set forth in any
Anti-Terrorism Law, or (iii) otherwise in violation of any Anti-Terrorism Law.
The Loan Parties shall provide to the Lenders any certifications or information
that a Lender requests to confirm compliance by the Loan Parties with
Anti-Terrorism Laws.
     (j) Collateral and Additional Collateral; Execution and Delivery of
Additional and Ancillary Security Documents.
     (i) Pursuant to the Loan Documents, the Loan Parties shall grant, or cause
to be granted, to the Administrative Agent, for the benefit of the Lenders, a
first priority security interest in and lien on, subject only to Permitted Liens
(A) all Collateral, and (B) all other assets of the Loan Parties, whether owned
on the Closing Date or subsequently acquired; provided however that the Lenders
acknowledge that the security interest granted to Lenders by the Loan Parties on
the Non-Perfected Collateral shall not be perfected; provided, however, the Loan
Parties shall cause the Administrative Agent’s lien to be noted on all vehicle
titles (other than those vehicles that constitute Non-Perfected Collateral) and
shall cause such vehicle titles to be delivered to the Administrative Agent
within 120 days of the Closing Date, which date may be extended by the
Administrative Agent, such extension not unreasonably to be denied if Borrower
is

51



--------------------------------------------------------------------------------



 



diligently seeking to achieve such registration and in compliance with
Administrative Agent’s requests in connection therewith;
     (ii) Without limiting the generality of the foregoing, each applicable Loan
Party which owns or leases any real property that is acquired after the Closing
Date shall promptly execute and deliver any and all Mortgages, an Indemnity
Agreement , other Security Documents and Ancillary Security Documents reasonably
requested by the Agent to grant a first priority Lien (subject only to Permitted
Liens), in such Loan Party’s interest in such real property in favor of the
Administrative Agent, for the ratable benefit of the Lenders, as security for
the Obligations. In furtherance of the foregoing, the Loan Parties shall
diligently cooperate with and assist, at their own expense, the Administrative
Agent in procuring any and all Mortgages, an Indemnity Agreement, Security
Documents and Ancillary Security Documents. Each Loan Party hereby appoints any
officer or agent of the Administrative Agent as its true and lawful attorney,
for it and in its name, place and stead, to make, execute, deliver, and cause to
be recorded or filed any or all such Mortgages, deeds of trust, assignments,
pledges, security interests, financing statements and additional documents and
agreements relating thereto, granting unto said attorney full power to do any
and all things said attorney may consider reasonably necessary or appropriate to
be done with respect to the Mortgages as fully and effectively as such Loan
Party might or could do, and hereby ratifying and confirming all its said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and shall be irrevocable for the terms of
this Agreement and all transactions hereunder. All costs and expenses incurred
by the Administrative Agent in connection with the exercise of the rights under
this Section shall be paid by the Loan Parties on demand of the Administrative
Agent. The Loan Parties, the Lenders and the Administrative Agent agree that
without any further action on the part of any of them, upon execution and/or
delivery, the Mortgages, other Security Documents and the Ancillary Security
Documents shall become Loan Documents and the assets that are subject to the
Mortgages and the other Security Documents shall become collateral for the
Obligations. Upon request of the Administrative Agent after the occurrence of a
Potential Default or an Event of Default, the Loan Parties shall use
commercially reasonable efforts to obtain a landlord’s agreement, mortgage
agreement or bailee letter, as applicable, from the lessor of each lease
property or mortgagee of owned property or with respect to any warehouse,
processor or other location where Collateral is located, which agreement or
letter shall contain a waiver of subordination of all Liens or claims that the
landlord, mortgagee or bailee may assert against the Collateral at that
location, and shall otherwise be satisfactory in form and substance to the
Administrative Agent;
     (iii) The Loan Parties shall cause the Administrative Agent’s lien to be
noted on all vehicle titles acquired after the Closing Date (other than those
vehicles that constitute Non-Perfected Collateral) and shall cause such vehicle
titles to be delivered to the Administrative Agent cause all vehicle titles
(other than those vehicles that constitute Non-Perfected Collateral) to be
delivered to the Administrative Agent promptly upon any Loan Party acquiring
such vehicle.

52



--------------------------------------------------------------------------------



 



  8.2   Negative Covenants.

     (a) Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:
     (i) Indebtedness under the Loan Documents;
     (ii) Existing Indebtedness as set forth on Schedule 8.2(a) (including any
Permitted Refinancing thereof);
     (iii) Capitalized and operating leases as and to the extent permitted
hereunder;
     (iv) Indebtedness secured by Purchase Money Security Interests; provided
that the aggregate amount of loans, capital leases and deferred payments secured
by such Purchase Money Security Interests shall not exceed $10,000,000
(excluding for the purpose of this computation any loans or deferred payments
secured by Liens described on Schedule 1.1(P));
     (v) Indebtedness of a Loan Party to another Loan Party which is
subordinated pursuant to the Intercompany Subordination Agreement;
     (vi) Any (i) Hedging Obligations or (ii) Indebtedness under any Other
Lender Provided Financial Services Product;
     (vii) Additional Indebtedness in an aggregate amount not to exceed
$150,000,000, provided that each of the following requirements is met:
     (A) such Indebtedness is incurred in connection with acquisition of all or
substantially all of the assets of Diamondback;
     (B) no Potential Default or Event of Default shall exist immediately prior
to and after giving effect to the issuance of such Indebtedness;
     (C) such Indebtedness shall have a maturity date at least six (6) months
after the Expiration Date;
     (D) such Indebtedness shall contain terms no more restrictive than those
set forth in this Agreement;
     (E) such Indebtedness shall be subordinated to the all Obligations and
Indebtedness under this Agreement and shall be on terms and conditions that are
reasonably satisfactory to the Administrative Agent; and
     (F) the Borrower shall deliver a certificate to the Administrative Agent
demonstrating pro forma compliance with all covenants before and after giving
effect to the issuance of such Indebtedness;
     (viii) Guarantees of any Indebtedness permitted under this Section 8.2(a);
and

53



--------------------------------------------------------------------------------



 



     (ix) Trade payable and accrued expenses incurred in the ordinary course of
business which are not represented by a promissory note or other evidence of
indebtedness which are more than ninety (90) days past due.
     (b) Liens. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Lien on any of its property or assets, tangible or intangible, now owned or
hereafter acquired, or agree or become liable to do so, except Permitted Liens.
     (c) Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for Guaranties of Indebtedness of the Loan Parties permitted hereunder.
     (d) Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:
     (i) trade credit extended on usual and customary terms in the ordinary
course of business;
     (ii) advances to employees to meet expenses incurred by such employees in
the ordinary course of business;
     (iii) Permitted Investments;
     (iv) loans, advances and investments in other Loan Parties;
     (v) investments existing as of the Closing Date and as set forth on
Schedule 8.2(d);
     (vi) investments or interests (debt or equity) received from Persons other
than Affiliates as a result of claims against any such Persons in any Relief
Proceeding pertaining to any such Person;
     (vii) extensions of credit in the nature of accounts receivable, goods
receivable or notes receivable arising from the sale or lease off goods or
services or purchase of supplies, equipment or other goods in the ordinary
course of business;
     (viii) loans and investments as permitted under Section 8.2(f)
[Liquidations, Mergers, Consolidations, Acquisitions] of this Agreement;
     (ix) prepayments of inventory and supplies made in the ordinary course of
business; and

54



--------------------------------------------------------------------------------



 



     (x) loans and advances for travel and entertainment expenses, relocation
costs and similar purposes to officers and employees of the Loan Parties, all of
which are incurred in the ordinary course of business, up to a maximum of
$100,000 to any officer or employee at any one time outstanding and up to a
maximum of $300,000 in the aggregate at any one time outstanding.
     (e) Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of capital stock, partnership interests or limited
liability company interests on account of the purchase, redemption, retirement
or acquisition of its shares of capital stock (or warrants, options or rights
therefor), partnership interests or limited liability company interests;
provided, however, so long as no Potential Default or Event of Default has
occurred and is continuing or would be caused thereby, (i) the Borrower may make
dividend payments or other distributions to its shareholders, and (ii) the other
Loan Parties may make dividend payments or other distributions to the Borrower.
     (f) Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person; provided that:
     (i) any Loan Party other than the Borrower may consolidate, merge or
liquidate into another Loan Party which is wholly-owned by one or more of the
other Loan Parties; and
     (ii) any Loan Party may acquire, whether by purchase or by merger: (A) all
of the ownership interests of another Person or (B) substantially all of the
assets of another Person or of a business or division of another Person (each an
“Permitted Acquisition”), provided that each of the following requirements is
met:
     (A) if the Loan Parties are acquiring the ownership interests in such
Person, such Person shall execute a Guarantor Joinder and join this Agreement as
a Guarantor on or before the date of such Permitted Acquisition;
     (B) the Loan Parties, such Person and its owners, as applicable, shall
grant Liens in the assets of or acquired from and stock or other ownership
interests in such Person on or before the date of such Permitted Acquisition;
     (C) the board of directors or other equivalent governing body of (a) the
Loan Parties and (b) the owner of the assets being acquired pursuant to such
Permitted Acquisition shall have approved such Permitted Acquisition and shall
have delivered to the Administrative Agent written evidence of the approval of
such board of directors (or equivalent body);
     (D) no Potential Default or Event of Default shall exist immediately prior
to and after giving effect to such Permitted Acquisition;

55



--------------------------------------------------------------------------------



 



     (E) if the Loan Parties are acquiring substantially all of the assets of
another Person or of a business or division of another Person or are acquiring
all of the ownership interests of another Person, then the assets of such Person
or the assets of such division shall be substantially the same as, or shall
support or be complementary to, the lines of business conducted by the Loan
Parties and shall comply with Section 8.2(j) [Continuation of or Change in
Business];
     (F) the Consideration paid by the Loan Parties for any Permitted
Acquisition shall not exceed $50,000,000;
     (G) the Consolidated EBITDA of the Loan Parties shall increase after giving
effect to such Permitted Acquisition and any Loan associated therewith;
     (H) that the Loan Parties shall have, after giving effect to such Permitted
Acquisition and any Loan associated therewith, at least $20,000,000 of
Availability.
     (iii) the Borrower shall demonstrate that the Loan Parties shall (A) be in
compliance with the Fixed Charge Coverage Ratio covenant contained in
Section 8.2(n) and (B) have a ratio of consolidated total liabilities to
Consolidated EBITDA of less than 2.50 to 1.00, after giving effect to such
Permitted Acquisition (including in such computation Indebtedness or other
liabilities assumed or incurred in connection with such Permitted Acquisition)
by delivering at least five (5) Business Days prior to such Permitted
Acquisition a certificate in the form of Exhibit 8.2(f) evidencing such
compliance; and
     (iv) the Loan Parties shall deliver to the Administrative Agent at least
five (5) Business Days before such Permitted Acquisition copies of any
agreements entered into or proposed to be entered into by such Loan Parties in
connection with such Permitted Acquisition and shall deliver to the
Administrative Agent such other information about such Person or its assets as
any Loan Party may reasonably require.
     (v) In addition to the above Permitted Acquisitions, any Loan Party may
acquire all or substantially all of the assets of Diamondback, provided that
each of the following requirements is met:
     (A) if the Loan Parties are acquiring the ownership interests in such
Person, such Person shall execute a Guarantor Joinder and join this Agreement as
a Guarantor on or before the date of such acquisition;
     (B) the Loan Parties, such Person and its owners, as applicable, shall
grant Liens in the assets of or acquired from and stock or other ownership
interests in such Person on or before the date of such acquisition;
     (C) the board of directors or other equivalent governing body of (a) the
Loan Parties and (b) the owner of the assets being acquired pursuant to such
acquisition shall have approved such acquisition and shall have delivered to the

56



--------------------------------------------------------------------------------



 



Administrative Agent written evidence of the approval of such board of directors
(or equivalent body);
     (D) no Potential Default or Event of Default shall exist immediately prior
to and after giving effect to such acquisition;
     (E) the total Consideration paid by the Loan Parties in connection with
such acquisition shall not exceed $275,000,000;
     (F) the Borrower shall have delivered the final acquisition documents to
the Administrative Agent ten (10) business days prior to such acquisition, which
documentation shall be in form and substance satisfactory to the Administrative
Agent in its sole discretion; and
     (G) the Borrower shall deliver a certificate to the Administrative Agent
demonstrating compliance with all covenants before and after giving effect to
such acquisition.
     (g) Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests of a Subsidiary of such Loan Party), except:
     (i) transactions involving the sale of inventory in the ordinary course of
business;
     (ii) any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;
     (iii) any sale, transfer or lease of assets by any wholly owned Subsidiary
of such Loan Party to another Loan Party;
     (iv) any sale, transfer or lease of assets in any fiscal year in an
aggregate amount not to exceed $7,500,000 in such fiscal year;
     (v) any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased; provided
such substitute assets are subject to the Lenders’ Prior Security Interest;
     (vi) so long as no Event of Default or Potential Default exists and with
the Administrative Agent’s written consent, the sale, transfer or disposition of
any Subsidiary of any Loan Party;

57



--------------------------------------------------------------------------------



 



     (vii) so long as no Event of Default or Potential Default exists and with
the Administrative Agent’s written consent, the dissolution and liquidation of
any Subsidiary of any Loan Party;
     (viii) any disposition of assets resulting from the bona fide exercise by
an Official Body of its actual power of eminent domain or other disposition
required by applicable Law.
     (h) Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
(including purchasing property or services from or selling property or services
to any Affiliate of any Loan Party or other Person) unless such transaction:
     (i) set forth on Schedule 8.2(h);
     (ii) is between or among the Loan Parties and does not involve an Affiliate
that is not a Loan Party; or
     (iii) is not otherwise prohibited by this Agreement, is entered into in the
ordinary course of business upon fair and reasonable arm’s-length terms and
conditions which are fully disclosed to the Administrative Agent and is in
accordance with all applicable Law.
     (i) Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary which has
joined this Agreement as Guarantor on the Closing Date; and (ii) any Subsidiary
formed after the Closing Date which joins this Agreement as a Guarantor by
delivering to the Administrative Agent (A) a signed Guarantor Joinder;
(B) documents in the forms described in Section 7.1 [First Loans] modified as
appropriate; and (C) documents necessary to grant and perfect Prior Security
Interests to the Administrative Agent for the benefit of the Lenders in the
equity interests of, and Collateral held by, such Subsidiary. Each of the Loan
Parties shall not become or agree to become a party to a Joint Venture.
     (j) Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than their current businesses, substantially as conducted and operated by
such Loan Party or Subsidiary as of the Closing Date and any other businesses
that reasonably relate thereto, and such Loan Party or Subsidiary shall not
permit any material change in such business.
     (k) Fiscal Year. The Borrower shall not, and shall not permit any
Subsidiary of the Borrower to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31.
     (l) Issuance of Stock. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, issue any additional shares of its capital
stock or any options, warrants or other rights in respect thereof; provided that
the Borrower shall be permitted to issue additional shares of its capital stock.

58



--------------------------------------------------------------------------------



 



     (m) Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least thirty (30) calendar
days’ prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be adverse to the Lenders as determined by the
Administrative Agent in its sole discretion, obtaining the prior written consent
of the Required Lenders.
     (n) Minimum Fixed Charge Coverage Ratio. The Loan Parties shall not permit
the Fixed Charge Coverage Ratio, calculated as of the end of each fiscal quarter
for the most recent four (4) fiscal quarters then ended, to be less than 1.75 to
1.0.
     (o) Maximum Leverage Ratio. The Loan Parties shall not at any time permit
the Leverage Ratio calculated as of the end of each fiscal quarter for the
fiscal quarter then ending to exceed 3.0 to 1.0.

  8.3   Reporting Requirements.

     The Loan Parties will furnish or cause to be furnished to the
Administrative Agent and each of the Lenders.
     (a) Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of the Borrower and
its Subsidiaries, consisting of a consolidated and consolidating balance sheet
as of the end of such fiscal quarter and related consolidated and consolidating
statements of income, stockholders’ equity and cash flows for the fiscal quarter
then ended and the fiscal year through that date, all in reasonable detail and
certified (subject to normal year-end audit adjustments) by the Chief Executive
Officer, President or Chief Financial Officer of the Borrower as having been
prepared in accordance with GAAP, consistently applied, and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year.
     (b) Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Borrower and
its Subsidiaries, financial statements of the Borrower consisting of a
consolidated and consolidating balance sheet as of the end of such fiscal year,
and related consolidated and consolidating statements of income, stockholders’
equity and cash flows for the fiscal year then ended, all in reasonable detail
and setting forth in comparative form the financial statements as of the end of
and for the preceding fiscal year, and certified by independent certified public
accountants of nationally recognized standing satisfactory to the Administrative
Agent. The certificate or report of accountants shall be free of qualifications
(other than any consistency qualification that may result from a change in the
method used to prepare the financial statements as to which such accountants
concur) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents. The Loan Parties shall deliver with such financial
statements and certification by their accountants a letter of such accountants
to the

59



--------------------------------------------------------------------------------



 



Administrative Agent and the Lenders substantially to the effect that, based
upon their ordinary and customary examination of the affairs of the Borrower,
performed in connection with the preparation of such consolidated financial
statements, and in accordance with GAAP, they are not aware of the existence of
any condition or event which constitutes an Event of Default or Potential
Default or, if they are aware of such condition or event, stating the nature
thereof.
     (c) Certificate of the Borrower. Concurrently with the financial statements
of the Borrower furnished to the Administrative Agent and to the Lenders
pursuant to Sections 8.3(a) [Quarterly Financial Statements] and 8.3(b) [Annual
Financial Statements], a certificate (each a “Compliance Certificate”) of the
Borrower signed by the Chief Executive Officer, President or Chief Financial
Officer of the Borrower, in the form of Exhibit 8.3(c).
     (d) Notices.
     (i) Default. Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Potential Default, a certificate signed
by an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.
     (ii) Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims in excess of
$2,500,000 or which if adversely determined would constitute a Material Adverse
Change, as reasonably determined by the Loan Parties.
     (iii) Organizational Documents. Within the time limits set forth in Section
8.2(m) [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.
     (iv) Erroneous Financial Information. Immediately in the event that the
Borrower or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.
     (v) ERISA Event. Immediately upon the occurrence of any ERISA Event.
     (vi) Other Reports. Promptly upon their becoming available to the Borrower:
     (A) Annual Budget. The annual budget and any forecasts or projections of
the Borrower, to be supplied not later than sixty (60) days prior to
commencement of the fiscal year to which any of the foregoing may be applicable,
     (B) Management Letters. Any reports including management letters submitted
to the Borrower by independent accountants in connection with any annual,
interim or special audit,

60



--------------------------------------------------------------------------------



 



     (C) SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrower with the Securities and Exchange
Commission.
     (D) Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.
9. DEFAULT

  9.1   Events of Default.

     An Event of Default shall mean the occurrence or existence of any one or
more of the following events or conditions (whatever the reason therefor and
whether voluntary, involuntary or effected by operation of Law):
     (a) Payments Under Loan Documents. The Borrower shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation on the date on which such amount becomes due in accordance with the
terms hereof or under the other Loan Documents, or (ii) any interest on any
Loan, Reimbursement Obligation or Letter of Credit Obligation or any other
amount owing hereunder or under the other Loan Documents within three
(3) Business Days of the date on which such interest or other amount becomes due
in accordance with the terms hereof or thereof;
     (b) Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;
     (c) Breach of Negative Covenants or Visitation Rights. Any of the Loan
Parties shall default in the observance or performance of any covenant contained
in Section 8.1(e) [Visitation Rights] or Section 8.2 [Negative Covenants];
     (d) Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of ten (10) Business Days;
     (e) Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $5,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits

61



--------------------------------------------------------------------------------



 



or causes the acceleration of any Indebtedness (whether or not such right shall
have been waived) or the termination of any commitment to lend;
     (f) Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $5,000,000 in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;
     (g) Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;
     (h) Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $5,000,000 or the Collateral or any other of the Loan
Parties’ or any of their Subsidiaries’ assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;
     (i) Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of Borrower under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $5,000,000 or (ii) Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$5,000,000;
     (j) Change of Control. Any person or group of persons (within the meaning
of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership of (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under said Act) 50% or
more of the voting capital stock of the Borrower; or (ii) within a period of
twelve (12) consecutive calendar months, individuals who were directors of the
Borrower on the first day of such period shall cease to constitute a majority of
the board of directors of the Borrower;
     (k) Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of thirty
(30) consecutive days or such court shall enter a decree or order granting any
of the relief sought in such Relief Proceeding, (ii) any Loan Party or
Subsidiary of a Loan Party institutes, or takes any action in furtherance of, a
Relief Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party
ceases to be solvent or admits in writing its inability to pay its debts as they
mature.

62



--------------------------------------------------------------------------------



 



  9.2   Consequences of Event of Default.

     (a) Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1(a) through
9.1(j) shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrower, declare the unpaid principal amount of the Notes then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) require the Borrower to, and the
Borrower shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrower hereby pledges to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and
     (b) Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1(k) [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder shall be immediately and automatically due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived; and
     (c) Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments] is hereby authorized at
any time and from time to time, to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the Issuing
Lender or any such Affiliate or participant to or for the credit or the account
of any Loan Party against any and all of the Obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, the Issuing Lender, Affiliate or participant, irrespective of whether or
not such Lender, Issuing Lender, Affiliate or participant shall have made any
demand under this Agreement or any other Loan Document and although such
Obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the Issuing Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and

63



--------------------------------------------------------------------------------



 



application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and
     (d) Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:
     (i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;
     (ii) second, to the repayment of all Obligations then due and unpaid of the
Loan Parties to the Lenders or their Affiliates incurred under this Agreement or
any of the other Loan Documents or agreements evidencing Other Lender Provided
Financial Services Obligations, whether of principal, interest, fees, expenses
or otherwise and to cash collateralize the Letter of Credit Obligations, in such
manner as the Administrative Agent may determine in its discretion; and
     (iii) the balance, if any, as required by Law.
10. THE ADMINISTRATIVE AGENT

  10.1   Appointment and Authority.

     Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent to act on its behalf hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Section 10 are solely for
the benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
     10.2 Rights as a Lender.
     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the

64



--------------------------------------------------------------------------------



 



Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

  10.3   Exculpatory Provisions.

     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing
Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (D) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (E) the satisfaction of any

65



--------------------------------------------------------------------------------



 



condition set forth in Section 7 [Conditions of Lending and Issuance of Letters
of Credit] or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

  10.4   Reliance by Administrative Agent.

     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

  10.5   Delegation of Duties.

     The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Section 10 shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

  10.6   Resignation of Administrative Agent.

     The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with approval
from the Borrower (so long as no Event of Default has occurred and is
continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the Issuing Lender, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and

66



--------------------------------------------------------------------------------



 



(a) the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 11.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     If Citizens Bank resigns as Administrative Agent under this Section 10.6,
Citizens Bank shall also resign as an Issuing Lender. Upon the appointment of a
successor Administrative Agent hereunder, such successor shall (i) succeed to
all of the rights, powers, privileges and duties of Citizens Bank as the
retiring Issuing Lender and Administrative Agent and Citizens Bank shall be
discharged from all of its respective duties and obligations as Issuing Lender
and Administrative Agent under the Loan Documents, and (ii) issue letters of
credit in substitution for the Letters of Credit issued by Citizens Bank, if
any, outstanding at the time of such succession or make other arrangement
satisfactory to Citizens Bank to effectively assume the obligations of Citizens
Bank with respect to such Letters of Credit.

  10.7   Non-Reliance on Administrative Agent and Other Lenders.

     Each Lender and the Issuing Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

67



--------------------------------------------------------------------------------



 



  10.8   No Other Duties, etc.

     Anything herein to the contrary notwithstanding, none of the Lenders listed
on the cover page hereof, if any, shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.

  10.9   Administrative Agent’s Fee.

     The Borrower shall pay to the Administrative Agent a nonrefundable fee (the
“Administrative Agent’s Fee”) under the terms of a letter (the “Administrative
Agent’s Letter”) between the Borrower and Administrative Agent, as amended from
time to time.

  10.10   Authorization to Release Collateral and Guarantors.

     The Lenders and Issuing Lenders authorize the Administrative Agent to
release (a) any Collateral consisting of assets or equity interests sold or
otherwise disposed of in a sale or other disposition or transfer permitted under
Section 8.2(g) [Disposition of Assets or Subsidiaries] or 8.2(f) [Liquidations,
Mergers, Consolidations, Acquisitions], and (b) any Guarantor from its
obligations under the Guaranty Agreement if the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2(g) [Disposition of Assets or Subsidiaries] or 8.2(f)
[Liquidations, Mergers, Consolidations, Acquisitions].

  10.11   No Reliance on Administrative Agent’s Customer Identification Program.

     Each Lender acknowledges and agrees that neither such Lender, nor any of
its Affiliates, participants or assignees, may rely on the Administrative Agent
to carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any recordkeeping, (c) comparisons with government lists, (d)
customer notices or (e) other procedures required under the CIP Regulations or
such other Laws.
11. MISCELLANEOUS

  11.1   Modifications, Amendments or Waivers.

     With the written consent of the Required Lenders, the Administrative Agent,
acting on behalf of all the Lenders, and the Borrower, on behalf of the Loan
Parties, may from time to time enter into written agreements amending or
changing any provision of this Agreement or any other Loan Document or the
rights of the Lenders or the Loan Parties hereunder or thereunder, or may grant
written waivers or consents hereunder or thereunder. Any such agreement, waiver
or

68



--------------------------------------------------------------------------------



 



consent made with such written consent shall be effective to bind all the
Lenders and the Loan Parties; provided, that no such agreement, waiver or
consent may be made which will:
     (a) Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;
     (b) Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan, the Commitment Fee or any other fee payable to any Lender, or reduce
the principal amount of or the rate of interest borne by any Loan or reduce the
Commitment Fee or any other fee payable to any Lender, the Commitment Fee or any
other fee payable to any Lender, without the consent of each Lender directly
affected thereby;
     (c) Release of Collateral or Guarantor. Except for sales of assets
permitted by Section 8.2(g) [Disposition of Assets or Subsidiaries] (including
any disposition of Subsidiaries permitted thereunder), release all or
substantially all of the Collateral or any Guarantor from its Obligations under
the Guaranty Agreement without the consent of all Complying Lenders; or
     (d) Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3
[Exculpatory Provisions, Etc.] or 5.3 [Sharing of Payments by Lenders] or this
Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Complying Lenders;
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender without
the written consent of such Administrative Agent or Issuing Lender, as
applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.1(a) through
11.1(d) above, the consent of the Required Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained
(each a “Non-Consenting Lender”), then the Borrower shall have the right to
replace any such Non-Consenting Lender with one or more replacement Lenders
pursuant to Section 5.6(b) [Replacement of a Lender].

  11.2   No Implied Waivers; Cumulative Remedies.

     No course of dealing and no delay or failure of the Administrative Agent or
any Lender in exercising any right, power, remedy or privilege under this
Agreement or any other Loan Document shall affect any other or future exercise
thereof or operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any further exercise thereof or of any other right, power,
remedy or privilege. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have.

  11.3   Expenses; Indemnity; Damage Waiver.

     (a) Costs and Expenses. The Borrower shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges

69



--------------------------------------------------------------------------------



 



and disbursements of counsel for the Administrative Agent), and shall pay all
fees and time charges and disbursements for attorneys who may be employees of
the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) breach of representations, warranties or covenants of the
Borrower under the Loan Documents, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

70



--------------------------------------------------------------------------------



 



     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 11.3(a)
[Costs and Expenses] or 11.3(b) [Indemnification by the Borrower] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3(b)
[Indemnification by Borrower] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

  11.4   Holidays.

     Whenever payment of a Loan to be made or taken hereunder shall be due on a
day which is not a Business Day such payment shall be due on the next Business
Day (except as provided in Section 4.2 [Interest Periods]) and such extension of
time shall be included in computing interest and fees, except that the Loans
shall be due on the Business Day preceding the Expiration Date if the Expiration
Date is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

  11.5   Notices; Effectiveness; Electronic Communication.

     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5(b) [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its

71



--------------------------------------------------------------------------------



 



administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent, if confirmation
of receipt has been received (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices delivered through
electronic communications to the extent provided in Section 11.5(b) [Electronic
Communications], shall be effective as provided in such Section.
     (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by written
notice to the other parties hereto.

  11.6   Severability.

     The provisions of this Agreement are intended to be severable. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, such provision shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without in any
manner affecting the validity or enforceability thereof in any other
jurisdiction or the remaining provisions hereof in any jurisdiction.

  11.7   Duration; Survival.

     All representations and warranties of the Loan Parties contained herein or
made in connection herewith shall survive the execution and delivery of this
Agreement, the completion

72



--------------------------------------------------------------------------------



 



of the transactions hereunder and Payment In Full. All covenants and agreements
of the Borrower contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses;
Indemnity; Damage Waiver], shall survive Payment in Full. All other covenants
and agreements of the Loan Parties shall continue in full force and effect from
and after the date hereof and until Payment in Full.

  11.8   Successors and Assigns.

     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8(b) [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of
Section 11.8(d) [Participations], or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.8(f) [Certain
Pledges; Successors and Assigns Generally] (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.8(d)
[Participations] and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in clause (i)(A) of this Section 11.8(b), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is

73



--------------------------------------------------------------------------------



 



continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment (y) such assignment is
to a Lender, an Affiliate of a Lender or an Approved Fund or (z) such assignment
is made during the primary syndication period;
     (B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
     (iv) Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire provided by the Administrative Agent and
any forms required under Section 5.9 [Taxes].
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8(c) [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs; Indemnity], and 11.3 [Expenses, Indemnity;
Damage Waiver] with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not

74



--------------------------------------------------------------------------------



 



comply with this Section 11.8(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.8(d) [Participations].
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrower and any Lender, (as to such Lender’s Commitment only), at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders, Issuing Lender shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to Sections 11.1(a)
[Increase of Commitment], 11.1(b) [Extension of Payment, Etc.], or 11.1(c)
[Release of Collateral or Guarantor]). Subject to Section 11.8(e) [Limitations
upon Participant Rights Successors and Assigns Generally], the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.4 [LIBOR
Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available] and
5.8 [Increased Costs; Indemnity] to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 11.8(b) [Assignments
by Lenders]. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 9.2(c) [Setoff] as though it were a Lender;
provided such Participant agrees to be subject to Section 5.3 [Sharing of
Payments by Lenders] as though it were a Lender.
     (e) Limitations upon Participant Rights Successors and Assigns Generally. A
Participant shall not be entitled to receive any greater payment under
Sections 5.8 [Increased Costs], 5.9 [Taxes] or 11.3 [ Expenses; Indemnity;
Damage Waiver] than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.9 [Taxes] unless the Borrower is
notified of the participation sold to

75



--------------------------------------------------------------------------------



 



such Participant and such Participant agrees, for the benefit of the Borrower,
to comply with Section 5.9(e) [Status of Lenders] as though it were a Lender.
     (f) Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

  11.9   Confidentiality.

     (a) General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     (b) Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9(a)
[General].

76



--------------------------------------------------------------------------------



 



  11.10   Counterparts; Integration; Effectiveness.

     (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

  11.11   CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

     (a) Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of New York without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to is conflict of laws principles.
     (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA
SITTING IN ALLEGHENY COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
WESTERN DISTRICT OF PENNSYLVANIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY

77



--------------------------------------------------------------------------------



 



RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
     (e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

  11.12   USA Patriot Act Notice.

     Each Lender that is subject to the USA Patriot Act and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies Loan Parties
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of Loan Parties and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
the Loan Parties in accordance with the USA Patriot Act.

78



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 1 OF 3 OF THE CREDIT AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

          ATTEST:   BORROWER:
 
            SUPERIOR WELL SERVICES, INC.
 
       
/s/ Meghan A. Ratchford
  By:   /s/ Thomas W. Stoelk
 
       
Name: Meghan A. Ratchford
Title:   Assistant Controller
      Name: Thomas W. Stoelk
Title:   VP of Finance
 
            GUARANTORS:
 
            SUPERIOR WELL SERVICES GP, L.L.C.
 
       
 
  By:   Superior Well Services, Inc., its sole member
 
       
/s/ Meghan A. Ratchford

  By:   /s/ Thomas W. Stoelk

 
       
Name: Meghan A. Ratchford
Title:   Assistant Controller
      Name: Thomas W. Stoelk
Title:   VP of Finance
 
            SUPERIOR WELL SERVICES, LTD.
 
       
 
  By:
By:   Superior Well Services GP, L.L.C., its general partner
Superior Well Services, Inc., its sole member
 
       
/s/ Meghan A. Ratchford
  By:   /s/ Thomas W. Stoelk
 
       
Name: Meghan A. Ratchford
Title:   Assistant Controller
      Name: Thomas W. Stoelk
Title:   VP of Finance
 
            SWSI FLUIDS, L.L.C.
 
       
 
  By:   Superior Well Services, Inc., its sole member
 
       
/s/ Meghan A. Ratchford
  By:   /s/ Thomas W. Stoelk
 
       
Name: Meghan A. Ratchford
Title:   Assistant Controller
      Name: Thomas W. Stoelk
Title:   VP of Finance

 



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE 2 OF 3 OF THE CREDIT AGREEMENT]

            LENDERS:

CITIZENS BANK OF PENNSYLVANIA,
individually and as Administrative Agent
      By:   /s/ Joseph F. King         Name:   Joseph F. King        Title:  
Senior Vice President        KEYBANK NATIONAL ASSOCIATION,
individually and as Co-Documentation Agent
      By:   /s/ Todd Coker         Name:   Todd Coker        Title:   Assistant
Vice President        ROYAL BANK OF CANADA,
individually and as Co-Documentation Agent
      By:   /s/ Jay T. Sartain         Name:   Jay T. Sartain        Title:  
Authorized Signatory        BANK OF AMERICA, N.A.
      By:   /s/ Christian Barrow         Name:   Christian Barrow       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE 3 OF 3 OF THE CREDIT AGREEMENT]

            PNC BANK, NATIONAL ASSOCIATION
      By:   /s/ Brett R. Schweikle         Name:   Brett R. Schweikle        
Title:   Vice President        FIRST COMMONWEALTH BANK
      By:   /s/ Anthony Cardone         Name:   Anthony Cardone         Title:  
Vice President Corporate Finance        S&T BANK
      By:   /s/ Gregory R. Boyer         Name:   Gregory R. Boyer        
Title:   Vice President        FIRST NATIONAL BANK OF PENNSYLVANIA
      By:   /s/ John L. Hayes         Name:   John L. Hayes         Title:  
SVP        TRISTATE CAPITAL BANK
      By:   /s/ James P. Nickel         Name:   James P. Nickel         Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(A)
PRICING GRID
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO
(PRICING EXPRESSED IN BASIS POINTS)

                                                                      Revolving
                                Credit                         Letter of  
Alternative   Revolving             Commitment   Credit   Base Rate   Credit
LIBOR Level   Leverage Ratio   Fee   Fee   Spread   Rate Spread   I    
Less than 1.0 to 1.0
    20       150       0       150          
 
                                II  
Greater than or equal to 1.0 to 1.0 but less than 1.5 to 1.0
    25       175       0       175          
 
                                III  
Greater than or equal to 1.5 to 1.0 but less than 2.0 to 1.0
    30       200       0       200          
 
                                IV  
Greater than or equal to 2.0 to 1.0 but less than 2.5 to 1.0
    35       225       25       225          
 
                                  V    
Greater than or equal to 2.5 to 1.0
    40       250       50       250  

     For purposes of determining the Applicable Margin, the Applicable
Commitment Fee Rate and the Applicable Letter of Credit Fee Rate:
     1. The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined on the Closing Date
based on the Leverage Ratio computed on such date pursuant to a Compliance
Certificate to be delivered on the Closing Date; provide however, until such
time as the Borrower shall have delivered a Compliance Certificate to the Lender
demonstrating compliance with the financial covenants contained in the Agreement
for the fiscal quarter ending December 31, 2008, the Applicable Margin,
Applicable Commitment Fee Rate and the Applicable Letter of Credit Rate shall be
no less than that associated with Level III of the pricing grid.
     2. The Applicable Margin, the Applicable Commitment Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio as of
such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Commitment Fee Rate or the Applicable Letter of Credit

 



--------------------------------------------------------------------------------



 



Fee Rate computed as of a quarter end shall be effective on the date on which
the Compliance Certificate evidencing such computation is due to be delivered
under Section 8.3(c) [Certificate of the Borrower]; provide however, until such
time as the Borrower shall have delivered a Compliance Certificate to the Lender
demonstrating compliance with the financial covenants contained therein for the
fiscal quarter ending December 31, 2008, or each fiscal quarter thereafter the
Applicable Margin, Applicable Commitment Fee Rate and the Applicable Letter of
Credit Rate shall be no less than that associated with Level III of the pricing
grid.
     3. If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or 4.3 [Interest After Default] or 9 [Default]. The
Borrower’s obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder.

2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 1 — Commitments of Lenders and Addresses for Notices to Lenders and
Administrative Agent

                              Amount of             Commitment for     Lender  
Revolving Credit Loans   Ratable Share
Name:
  Citizens Bank of Pennsylvania   $ 65,000,000       26.000000000 %
Address:
  525 William Penn Place                
 
  Pittsburgh, Pennsylvania 15219-7112                
Attention:
  Joseph King                
Telephone:
  (412) 867-2413                
Telecopy:
  (412) 552-6309                
 
                   
Name:
  KeyBank National Association   $ 40,000,000       16.000000000 %
Address:
  127 Public Square                
 
  Cleveland, Ohio 44114                
Attention:
  Todd Coker, Assistant Vice President                
Telephone:
  (214) 414-2618                
Telecopy:
  (214) 414-2621                
 
                   
Name:
  Royal Bank of Canada   $ 40,000,000       16.000000000 %
Address:
  3900 Williams Tower                
 
  2800 Post Oak Blvd                
 
  Houston, Texas 77056                
Attention:
  Jay Sartain                
Telephone:
  (713) 403-5688                
Telecopy:
  (713) 403-5624                
 
                   
Name:
  Bank of America, N.A.   $ 25,000,000       10.000000000 %
Address:
  301 Grant Street, Suite 4300                
 
  Pittsburgh, Pennsylvania 15219                
Attention:
  Ed McKenney                
Telephone:
  (412) 255-3764                
Telecopy:
  (412) 255-3765                
 
                   
Name:
  PNC Bank, National Association   $ 25,000,000       10.000000000 %
Address:
  249 Fifth Avenue                
 
  Pittsburgh, PA 15222                
Attention:
  Brett Schweikle, Vice President                
Telephone:
  (412) 762-2604                
Telecopy:
  (412) 762-4718                

 



--------------------------------------------------------------------------------



 



                              Amount of             Commitment for     Lender  
Revolving Credit Loans   Ratable Share
Name:
  First Commonwealth Bank   $ 20,000,000       8.000000000 %
Address:
  437 Grant Street                
 
  Pittsburgh, Pennsylvania 15219                
Attention:
  Anthony Cardone, Vice President                
Telephone:
  (412) 690-2205                
Telecopy:
  (412) 690-2222                
 
                   
Name:
  S&T Bank   $ 15,000,000       6.000000000 %
Address:
  800 Philadelphia Street                
 
  Indiana, Pennsylvania 15701                
Attention:
  Greg R. Boyer, Vice President                
Telephone:
  (724) 465-1445                
Telecopy:
  (724) 465-3400                
 
                   
Name:
  First National Bank of Pennsylvania   $ 10,000,000       4.000000000 %
Address:
  4140 East State Street                
 
  Hermitage, Pennsylvania 16148                
Attention:
  John L. Hayes, Senior Vice President                
Telephone:
  (412) 359-2617                
Telecopy:
  (412) 231-3584                
 
                   
Name:
  TriState Capital Bank   $ 10,000,000       4.000000000 %
Address:
  One Oxford Centre, Suite 2700                
 
  Pittsburgh, Pennsylvania 15219                
Attention:
  James P. Nickel, Senior Vice President                
Telephone:
  (412) 304-0321                
Telecopy:
  (412) 304-0391                
 
  Total   $ 250,000,000       100 %

2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 2 — Addresses for Notices to Borrower and Guarantors:
BORROWER:
Name: Superior Well Services, Inc.
Address:
1380 Rt. 286 East, Suite # 121
Indiana, PA 15701
Attention: Thomas W. Stoelk
Telephone: (724) 403-9100
Telecopy: (724) 465-8907
GUARANTORS:
Name: Superior Well Services, Ltd.
Address:
1380 Rt. 286 East, Suite # 121
Indiana, PA 15701
Attention: Thomas W. Stoelk
Telephone: (724) 403-9100
Telecopy: (724) 465-8907
Name: Superior GP, L.L.C.
Address:
1380 Rt. 286 East, Suite # 121
Indiana, PA 15701
Attention: Thomas W. Stoelk
Telephone: (724) 403-9100
Telecopy: (724) 465-8907
Name: SWSI Fluids, L.L.C.
Address:
1380 Rt. 286 East, Suite # 121
Indiana, PA 15701
Attention: Thomas W. Stoelk
Telephone: (724) 403-9100
Telecopy: (724) 465-8907

3



--------------------------------------------------------------------------------



 



SCHEDULE 8.1(c)
INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL
COVENANTS:
     At the request of the Administrative Agent, the Loan Parties shall deliver
to the Administrative Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate and (y) from time to
time a summary schedule indicating all insurance then in force with respect to
each of the Loan Parties. Such policies of insurance shall contain special
endorsements, in form and substance acceptable to the Administrative Agent,
which shall include the provisions set forth below. The applicable Loan Parties
shall notify the Administrative Agent promptly of any occurrence causing a
material loss or decline in value of the Collateral and the estimated (or
actual, if available) amount of such loss or decline. Any monies received by the
Administrative Agent constituting insurance proceeds or condemnation proceeds
pursuant to any mortgage may, at the option of the Administrative Agent, (i) be
applied by the Administrative Agent to the payment of the Loans in such manner
as the Administrative Agent may reasonably determine, or (ii) be disbursed to
the applicable Loan Parties on such terms as are deemed appropriate by the
Administrative Agent for the repair, restoration and/or replacement of property
in respect of which such proceeds were received.
ENDORSEMENT:
     (a) specify the Administrative Agent and it successors and assigns as an
additional insured, mortgagee and lender loss payee as its interests may appear,
with the understanding that any obligation imposed upon the insured (including
the liability to pay premiums) shall be the sole obligation of the applicable
Loan Parties and not that of the insured;
     (b) provide that the interest of the Lenders shall be insured regardless of
any breach or violation by the applicable Loan Parties of any warranties,
declarations or conditions contained in such policies or any action or inaction
of the applicable Loan Parties or others insured under such policies;
     (c) provide a waiver of any right of the insurers to set off or
counterclaim or any other deduction, whether by attachment or otherwise;
     (d) provide that any and all rights of subrogation which the insurers may
have or acquire shall be, at all times and in all respects, junior and
subordinate to the prior payment in full of the Indebtedness hereunder and that
no insurer shall exercise or assert any right of subrogation until such time as
the Indebtedness hereunder has been paid in full and the Commitments have
terminated;

 



--------------------------------------------------------------------------------



 



     (e) provide, except in the case of public liability insurance and workmen’s
compensation insurance, that all insurance proceeds for losses of less than
$5,000,000 shall be adjusted with and payable to the applicable Loan Parties and
that all insurance proceeds for losses of $5,000,000 or more shall be adjusted
with and payable to the Administrative Agent;
     (f) include effective waivers by the insurer of all claims for insurance
premiums against the Administrative Agent;
     (g) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until at least
thirty (30) days after receipt by the Administrative Agent of written notice of
such cancellation or change;
     (h) be primary without right of contribution of any other insurance carried
by or on behalf of any additional insureds with respect to their respective
interests in the Collateral; and
     (i) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.

2